 THE GREAT ATLANTIC & PACIFIC TEA COMPANY3612.Schedell, Shepherd,McIntire & Quiros, and Cade & Johnson are engaged incommerce within the meaning of Section 2(6) and (7) of the Act.3.All of the foregoing plus Glendale are engaged in an industry affecting com-merce within the meaning of Section 8(b) (4) (i) and (ii) of the Act.4. International Union of Operating Engineers, Local No. 12 is a labor organi-zation within the meaning of Section 2(5) of the Act.5.By engaging in, or inducing and encouraging employees of Schedell, McIntire& Quiros, and Cade & Johnson to engage in, a strike or refusal to perform servicesin the course of their employment, and by coercing and restraining these employerswith an object of forcing an ultimate cessation of business between Schedell andShepherd, and to force Schedell to enter into an agreement prohibited by Section8(e) of the Act, Respondent has engaged in unfair labor practices within the mean-ing of Section 8(b) (4) (i) and (ii) (A) and (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]The Great Atlantic & Pacific Tea CompanyandBakery FactoryWorkers' Local #116, American Bakery & ConfectioneryWorkers'International Union of America,AFL-CIOP & C FoodMarkets, Inc.andTruck Drivers and Helpers LocalUnion No. 317, an affiliate of the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, IndependentAmerican Stores CompanyandTruck Drivers and Helpers LocalUnion No. 317, an affiliate of the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,IndependentThe Great Atlantic & Pacific Tea CompanyandTruck Driversand Helpers Local Union No. 317, an affiliate of the Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,IndependentP & C Food Markets, Inc.andDavid A. O'Dell, Jerome V. Gentile,Barbara Freed, John Shiptenko, Merrill Stone, Anthony N.CastrilliThe Great Atlantic & Pacific Tea CompanyandNorman F.Maxson, Elizabeth Pixley, Gordon Flynn, Ralph Hilchey,George Fuller, Eve Empey, Ethel Derushia, Shirley Martin,Philip D. Charleston, Ivan G. Paquin, Maurice Rene Dufresne,Frank Licata, Leonard A. Lowe, Betty Beyea, Maurice Bate-man, John J. Sproveri, William F. Smith, John Chiodo, CarrieR. Lindley, Alfred Merluzzi, Donald D. Wells, Reginald Lamb,M. Elizabeth Bovill,Irene Gumtow,Fred Oremus,PasqualeC. Ciccarella, William C. Anderson, Archer S. White, KennethW. Burke, Paul A. Blazejewski, Harriet R. Scalise, John N.Theis, Donald C. Seamon, James D. Flynn, Gus Aguglia, LowellE. Moss, Kathleen M. Hamill,Roderic L. Groff, Maurice Cote,145 NLRB No. 39. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoger I. Wright, Peter Theodorakos,Joseph J. Tiberio, MurielD. Vaughan,Lester L. Snyder,Michael J. Gangemi,Jack E.Priebe, Gerald E. Coye, Sr., Robert D. Rendsiand,James E.Landy, Joseph MiccicheAmerican Stores CompanyandAnthony Mariano, Harry J.Naylor,Katherine O. Holmes, Hugo Albert Haas,DonaldSims, Shirley Dabbiero, Erika Biederman,Peter F. DeRosa,Doris I. Jackson,Donald W. Marsh, Alvon William Besley,Peter Nicosia,Anthony Passaloogue,Anthony Cintineo,CharlesTomaselli,Benjamin Tatanus, Elizabeth Simmons, PhyllisPaliotti,Richard Orson Weller, David B.Potter,Jr., Philip D.Cady, William Ives, Wayne Carter, Clair Woodward,EdwardM. Schleimer,Anna M. Simmons, Frances Wilson,Jon E. Caro,Kenneth A. Hunt, Helen Bedient,Anthony DiPietro,ElizabethSimmons.Cases Nos. 3-CA-1595, 3-CA-160-1, 3-CA-1602-2,3-CA-1603-1, 3-CA-1603-2, 3-CA-1605, 3-CA-1621-2, 3-CA-1621-5, 3-CA-1639, 3-CA-1740, 3-CA-1744-3, 3-CA-1748, 3-CA-1622, 3-CA-1648, 3-CA-1652, 3-CA-1659, 3-CA-1660, 3-CA-1661,3-CA-1661-6, 3-CA-1661-7, 3-CA-1661-9, 3-CA-1661-15, 3-CA-1661-17, 3-CA-1666, 3-CA-1667, 3-CA-1673, 3-CA-1685, 3-CA-1689, 3-CA-1692, 3-CA-1695, 3-CA-1697, 3-CA-1697-2, 3-CA-1697-3, 3-CA-1698, 3-CA-1699, 3-CA-1700, 3-CA-1701, 3-CA-1704, 3-CA-1705,3-CA-1706,3-CA-1710, 3-CA-1714,3-CA-1725,3-CA-1727-5, 3-CA-1727-6, 3-CA-1727-8, 3-CA-1733-1, 3-CA-1733-2, 3-CA-1733-3, 3-CA-1733-4,3-CA-1733-5,3-CA-1741,3-CA-1745,3-CA-1746,3-CA-1750,3-CA-1751,3-CA-1752,3-CA-1753,3-CA-1758,3-CA-1759,3-CA-1760,3-CA-1761,3-CA-1638-1, 3-CA-1638-2, 3-CA-1638-5, 3-CA-1638-6, 3-CA-1643-1, 3-CA-1643-2, 3-CA-1643-3, 3-CA-1643-4,3-CA-1649,3-CA-1649-2, 3-CA-1657,3-CA-1687,3-CA-1690,3-CA-1718,3-CA-1719, 3-CA-1721,3-CA-1728,3-CA-1731,3-CA-1737,3-CA-1738, 3-CA-1738-2,3-CA-1739,3-CA-1742,3-CA-1743,3-CA-1747-1, 3-CA-1747-2, 3-CA-1749-1, 3-CA-1749-2, 3-CA-1749-3, 3-CA-1754, 3-CA-1756, and 3-CA-1762.December 11,1963DECISION AND ORDEROn August 28, 1962, Trial Examiner John F. Funke issued his In-termediate Report in the above-entitled case, finding that the Respond-ents had engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Intermediate Re-port.The Trial Examiner also found that the Respondents had notengaged in certain other unfair labor practices and recommended that THE GREAT ATLANTIC & PACIFIC TEA COMPANY363the complaint with respect thereto be dismissed.'Thereafter, theGeneral Counsel, Respondents, Bakery Workers, and Teamsters filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record in,these cases,2 and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations 3 with the following modifications.1.Respondents separately operate chains of retail food stores inthe Syracuse, New York, area.District 1 of the Meat Cutters is the-collective-bargaining representative of store employees of each of Re-spondents.For many years, the Meat Cutters and each of the Re-spondents have bargained collectively on a separate employer basis.Contracts so negotiated were scheduled to expire on various dates inApril 1961.Before the expiration dates of these contracts, Respond-ents decided that henceforward they would like to bargain with theMeat Cutters on a multiemployer basis. In preparation for the nego-tiation of new agreements, Respondents, together with three otherretail food chains, in February 1961 formed an Employer's Councilto engage in multiemployer bargaining.The Council and the MeatCutters participated in negotiations for a new contract or contractsin February, March, and early April, 1961.From shortly after the1 Subsequent to the Issuance of the Intermediate Report, the General Counsel and theRespondents filed a joint motion requesting that the complaint be dismissed as to 482named individuals who had voluntarily,inwriting,requestedthat theybe permitted towithdraw from the proceedingThe motion is hereby granted2 The Respondents'request for oral argument is hereby denied,as the record,including-the exceptions and briefs,adequately presents the issues and positions of the parties3 The Trial Examiner found that the unfair labor practice charges in Cases Nos 3-CA-1747-2,3-CA-1753, and 3-CA-1756 were untimely filed under Section 10(b) of the Actbecause the last day for filing was October 7,1961, and the charges were not actuallyfiled until October 9,1961.October 7 was a Saturday and the Board'sRegional Office wasclosed.Section 102 114 of the Board's Rules and Regulations provides that when the lastday for doing any act is a Sunday or legal holiday,the period"runs until the end of thenext day,which is neither a Sunday nor a legal holiday. . . . For the purpose of this sec-tion a Saturday on which the Board's offices are not open for business shall be consideredas a holiday.....In view of this regulation,the unfair labor practice charges in theabove numbered cases were timely filed on Monday,October 9.Accordingly,we do notadopt the Trial Examiner's recommendation for the dismissal of these chargesAs an affirmative defense, Respondents alleged that unfair labor practice charges Involv-ing employees in the unit represented by the Meat Cutters had been improperly solicitedby agents in the Regional Director's office.The Trial Examiner found that Respondentshad made outa prima faciecase of such solicitation in Case No 3-CA-1748, but not inother cases and recommended dismissal of the complaint in the numbered case.TheGeneral Counsel has excepted.This case like others in this consolidated proceeding relatesto the legality of the lockout of employees in the unit represented by the Meat Cutters.We have decided not to award backpay to any employees in this unit.Whether we acceptor reject the Trial Examiner's findings and recommendations in Case No.3-CA-1748, theIssues in these cases will remain exactly the same-the legality of the lockouts.We there-fore find it unnecessary to, and do not decide, the merits of the Trial Examiner's findingsand recommendations in Case No.3-CA-1748.However, in adopting this course we ex-pressly disavow the remarks made by the Trial Examiner about the mode and character ofoperations of the General Counsel and regional personnel. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDbeginning of negotiations, the Council insisted that the Meat Cuttershad agreed to bargain for a multiemployer unit and that single-employer bargaining was no longer permissible.However, the TrialExaminer found, and the evidence supports his finding, that the MeatCutters had merely undertaken to explore the possibility of multi-employer bargaining, but had not agreed to such bargaining.Unableto reach agreement, the Meat Cutters, at a negotiating session held onApril 6, announced that it was striking Loblaw, Inc., a member of theCouncil, whose separate agreement had expired on April 2, 1961.Thereupon the Council warned that if Loblaw was struck, stores of allother Council members would be closed and their employees laid off.As the Meat Cutters did go through with their strike against Loblaw,Respondents closed their stores on April 7, laying off their store em-ployees, and subsequently their driver and bakery employees.Respondents contend that the lockout was a defensive tactic designedto preserve the solidarity and integrity of their Employer Group andwas therefore lawful under theBuffalo Linendecision.4The TrialExaminer rejected this defense and found that by threatening to closetheir stores if the Meat Cutters struck Loblaw, Respondents violatedSection 8(a) (1) of the Act, and that by actually locking out theirstore employees for this reason, Respondents violated Section 8 (a) (3)and (1).We agree with these findings.InQuaker State 0il,5the Board said :.. . absent special circumstances, an employer may not duringbargaining negotiations either threaten to lock out or lock outhis employees in aid of his bargaining position. Such conduct... presumptively infringes upon the collective-bargainingrights of employees in violation of Section 8 (a) (1) and the lock-out, with its consequent layoff, amounts to discrimination withinthe meaning of Section 8(a) (3)... .However, the Board hasrecognized that there are special circumstances where the rightof employees to engage in collective bargaining is not absolute butmust be balanced against the employer's right to protect his busi-ness against loss.Accordingly, it has held that lockouts are per-missible to safeguard against unusual operational problems orhazards or economic loss where there is reasonable ground forbelieving that a strike was threatened or imminent.The burdenof going forward with the evidence to justify the lockout restson the Respondent. [Footnotes omitted.]4N L R.B v Truck Drivers Local Union No. 449, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,AFL (Buffalo Linen Supply Co ),353 U S 87c QuakerState OilRefining Corporation,121 NLRB 334, 337, enfd. 270 F 2d 40 (C.A. 3),cert denied 361 U S. 917 THE GREAT ATLANTIC & PACIFIC TEA COMPANY365Among the special circumstances recognized by the Board as excusinga temporary lockout is one where members of a multiemployer bargain-ing unit seek to prevent disintegration of their unit threatened by awhipsawing strike against one of their members.Thus, in theBuf-falo Linencase,6 a group of employers and the union had bargainedon a multiemployer basis for approximately 13 years.During negotia-tions for a new contract the employer group and the union reachedan impasse.The union then struck one of the employers in the groupand the remaining members retaliated by laying off their own em-ployees.The Board held that in these circumstances the lockout wasnot unlawful. In upholding the Board, the Supreme Court said (353U.S. 87, 96) :Although the Act protects the right of the employees to strikein support of their demands, this protection is not so absoluteas to deny self-help by employers when legitimateinterests ofemployees and employers collide.Conflict may arise, for exam-ple, between the right to strike and the interestof smallemployersin preserving multi-employer bargainingas a means ofbargain-ing on an equal basis witha large unionand avoiding the com-petitive disadvantages resulting from nonuniform contractualterms.The ultimate problem is the balancing of the conflictinglegitimate interests.[Footnote omitted.]InBuffalo Linen,the lockout was defensive, that is, it was used inan effort to preserve the existing unit from attempted destruction bythe union.In the present case, by contrast, the lockoutwas used notto preserve that which existed, but to force a change in the bargainingpattern from single-employer to multiemployer unit bargaining. Inother words, the lockout was usedhere as an offensivetactic.BuffaloLinendoes not excuse a lockout for such purpose.'2.When Respondents closed theirstores onApril 7, they laid offnot only employees in the units represented by the Meat Cutters, butalso employees separately represented by the Teamsters and by theBakery Workers.8The General Counsel contends that the layoff ofthe latterwas just asmuch a violationof Section8 (a) (3) as the layoffof the employees represented by the Meat Cutters.Respondents arguein defense that (a) employeesrepresented by the Teamsters and the6N.LR.B v. TruckDrivers Local Union No. 449,International Brotherhood of Team-sters, etc, supra.7The Boardfinds it unnecessary to decidewhether, if the Meat Cuttershad clearly andunequivocallyagreed during the 1961 negotiationsto bargainon a multiemployer basisdespite thehistory ofsingle-employerbargaining and thereafter had renegedon such agree-ment by striking oneof the employer group, theremaining members ofthe group wouldhave been justified inlocking out theiremployees.The evidence shows, as the TrialExaminer'found, that the Meat Cutters had neveragreed tobe bound by multiemployerbargaining.8Employees in the A. & P. bakery werelaid off onApril 9; Teamster-represented em-ployees werelaid off on various dates within a weekof April 7. :366DECISIONS OF NATIONAL LABOR RELATIONS BOARDBakery Workers were not locked out, but were temporarily laid offfor lack of work, and (b) in any event, such layoffs were not unlawfulbecause Respondents were not discriminatorily motivated in makingthem and the layoffsper sedid not "inherently" discourage union mem-bership.The Trial Examiner seemingly rejected the first defense,but found merit in the second and recomemnded dismissal of the com-plaint as to employees represented by the Teamsters and Bakery Work-ers.In support of his finding of lack of discriminatory motivation,the Trial Examiner states :The lockout was not directed to employees in these units, there wasno effort on the part of the Respondents to enforce multiemployerbargaining on these units or these Unions and there was no reprisalagainst these employees for engaging in any concerted activity.While these employees suffered loss of employment directly as aresult of the discriminatory lockout of the Meat Cutters membersthey would have suffered the same loss of employment had theybelonged to any or no other labor organization.We agree with the Trial Examiner's rejection of the lack of work de-fense, but not with his sustaining of the nondiscriminatory motivationargument.If Respondents had not unlawfully closed their retail stores andlocked out their store employees, the employees represented by theTeamsters and the Bakery Workers would not have been laid off. Thelack of work for the latter employees, to which Respondents attributethe layoffs, was due directly and entirely to the illegal lockout of thestore employees.Accordingly, we find that the layoff of the teamsterand bakery employees was the proximate result of Respondent's un-lawful lockout of their store employees, and that Respondents areresponsible therefor.9The Trial Examiner found, however, that, although the lockout ofMeat Cutters' members discouraged union membership by such em-ployees, the layoff of members of the Teamsters and the Bakery Work-ers did not have ti similar discouraging effect on these employees and,Rockivood StoveWorks,63 NLRB1297, 1299.In that case,because of the respondent's,discriminatoryrefusal to reinstatecertain foundry employees,other employees in thefoundry didnot have enough work and eitherquit or werelaid off.The Board found thatthe termination of the employment of the latteremployeeswas attributableto the respond-ent's unfairlabor practicesand violated Section 8(a) (3) of the Act.Respondentsrely onN.L R B. v. ContinentalBaking Company,et al.,221 F. 2d 427(C A. 8), settingaside 104NLRB 143.However, in that casethe court found that theinitial lockoutwas lawfuland that theresultinglayoff of neutral employeesbecause oflack of workwas also lawful,"particularlyin view of our findingthat the lockout as tothe Bakers was lawful"(221 F. 2d 427, 437.)Respondentsalso rely onPhiladelphiaMarine TradeAssociation,etc.,138 NLRB 737 In thatcasethe Board reversed the TrialExaminer's finding that the unlawfullockout ofone groupof employees also constitutedunlawfuldiscriminationagainst otheremployeesHowever, thereversal was on the narrowground that the complaintdid not allegethat theseemployees had been locked out and theevidence did not establish that there had been an actual loss of work for the secondaryemployees. THE GREAT ATLANTIC & PACIFIC TEA COMPANY367therefore that their layoffs did not violate Section 8(a) (3).Thedistinction in impact which the Trial Examiner inferred from es-sentially the same act of discrimination appears to us unreasonable andwe do not adopt it. As to employees in the Meat Cutters' unit, the TrialExaminer found :Locked out because the Meat Cutters had refused a demand byRespondents and because it had struck another employer, theemployees ineluctably were discouraged from continued member-ship and from engaging in strikes.A consequence more clearlyforeseeable would be hard to conjure and the rule of theRadioOfficerscase finds application here.It seems to us that employees in the units represented by the Teamstersand the Bakery Workers would be just as "ineluctably" discouragedfrom union membership by their layoffs as were the store employees.This is so even though the Teamsters and Bakery Workers wereneutral in the bargaining struggle between Respondents and the MeatCutters.They were laid off about the same time and as a direct con-sequence of the unlawful lockout of the store employees, and the im-pact upon them was no less, nor different, than on the store employees.It is not essential that the discouragement of union membership beconfined to particular employees or even to a particular labor organi-zation.10Section 8(a) (3) refers broadly to encouragement or dis-couragement of membership "in any labor organization."As theSupreme Court has noted : 11Encouragement and discouragement are "subtle things" requiring"a high degree of introspective perception." . . .But . . . it iscommon experience that the desire of employees to unionize israised or lowered by the advantages thought to be attained bysuch action.Moreover, the Act does not require that employeesdiscriminated against be the ones encouraged for the purposes ofviolations of 8(a) (3).Nor does the Act require that this changein employees' "quantum of desire" to join a union have immediatemanifestations.Accordingly, we find, contrary to the Trial Examiner, that the layoffsof employees in the separate units represented by the Teamsters andthe Bakery Workers discouraged membership in labor organizationsand therefore violated Section 8(a) (3) and (1) of the Act.10 See, for example, the situation where a respondent discharges a group of employeesbecause of the prounion activity of some members of the group.In such a case,the re-spondent has unlawfully discriminated against all the group members.Cf.L. J Williams,d/b/a L J. Williams Lumber Company and Ada W. Williams d/b/a Varnville Wood Prod-ucts Company,93 NLRB 1672, 1675, enfd. 195 F 2d 699 (C.A 4), cert denied 344 U S 834.11The Radio Officers' Union of the Commercial Telegraphers Union, APL(4.H. BullSteamship Company)v.N L.R B,347 U.S 17, 51. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYOn April 26, 1961, in settlement of the lockout and the contract dis-pute, Respondents and the Meat Cutters agreed in writing that "inconsideration for the benefits contained in agreement," each partywould release the other from any liability arising from their labordispute, and specifically that the Meat Cutters would request with-drawal of the unfair labor practice charges filed against Respondents.The parties concede that the wage rates of employees, in an undeter-mined amount, were increased as consideration for the withdrawal ofthe charges.In accordance with the agreement, the Meat Cutters re-quested permission to withdraw the charges. In approving the requestthe Regional Director wrote that the approval "will not foreclose anyindividual who may feel that he or she may have been discriminatedagainst and his or her rights under the Act violated . . . from filinga charge . . . ." Thereafter, several employees in the unit representedby the Meat Cutters filed unfair labor practice charges alleging thatthey had been unlawfully discriminated against by Respondents.On the basis of these charges, the General Counsel issued his complaint.In their answer to the complaint, Respondents set forth the settle-ment agreement as an affirmative defense. The General Counsel movedto dismiss this defense on the ground that a private settlement of anunfair labor practice does not bar issuance of a complaint by the Gen-eral Counsel.The Trial Examiner granted the motion.And, in thesection of his Intermediate Report entitled "The Remedy," the TrialExaminer rejected Respondents' further contention that it would beinequitable to order backpay in view of the settlement agreement.Wedisagree with the Trial Examiner's latter ruling.The purpose of a backpay award is not to punish the respondent orto enrich employees discriminated against, but to make the employeeswhole, that is, to restore earnings lost because of the discrimination.In the present case, as the result of arm's-length bargaining betweenthe representative of the employees in the unit represented by the MeatCutters and the Respondents, the two parties agreed to increase wagerates as compensation for the withdrawal of the charges.As weunderstand the agreement, the increase in the wage rates was to com-pensate employees for monetary losses suffered as the result of thelockout.If the Board were now to ignore the settlement agreementand make its usual backpay awards, employees would be made wholemore than once. To avoid this result, we find that it will not effectuatethe policies of the Act to make backpay awards to locked-out em-ployees in the unit represented by the Meat Cutters.This limitationdoes not, however, apply to employees in the units represented by theTeamsters and the Bakery Workers inasmuch as these employees arenot covered by the aforesaid settlement agreement. THE GREAT ATLANTIC & PACIFIC TEA COMPANY369Having found that Respondents unlawfully discriminated againstemployees in the units represented by the Teamsters and the BakeryWorkers, we shall direct Respondents to make them whole for anyloss of pay they may have suffered by reason of such unlawful dis-crimination by the payment of a sum of money to each employee equalto that which he would have earned as wages during the period ofdiscrimination,12 less any net earnings during said period.Backpayshall be computed with interest on a quarterly basis in the mannerprescribed by the Board in F.W. Woolworth Company,90 NLRB289, 291-294, andIsis Plumbing c0 Heating Co.,138 NLRB 716.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :1.Substitute the following paragraph for the first paragraphtherein :Upon the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that Respondents,The Great Atlantic & Pacific Tea Company, P & C Food Markets,Inc., and American Stores Company, their officers, agents, suc-cessors, and assigns, shall :2.Delete paragraph 1(a) and substitute the following :(a)Discouragingmembership in District Union Local 1,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, in Bakery Factory Workers' Local #116,American Bakery & Confectionery Workers' International Unionof America, AFL-CIO, in Truck Drivers and Helpers LocalUnion No. 317, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, or in any other labor organization, by locking outor laying off any of their employees, or discriminating in any othermanner in regard to their hire or tenure of employment or anyterm or condition of employment.3.Amend paragraph 2 (a) by deleting "Meat Cutters" and substitut-ing in its place "Bakery Workers and the Teamsters".4.Omit entirely paragraph 2 (e) of the Recommended Order.5.Substitute the attached Appendixes for the Appendixes attachedto the Intermediate Report.MEMBERSLEEDOM andJENKINStook no part in the consideration ofthe above Decision and Order.'This period shall run from the time each employee was laid off until reemployed oroffered reemployment.734-070-64-vol. 145-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEES,Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in District Union Local 1,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO; Bakery Factory Workers' Local #116,American Bakery & Confectionery Workers' International Unionof America, AFL-CIO ; Truckdrivers and Helpers Local UnionNo. 317 an affiliate of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Independ-ent, or any other labor organization,by discriminatively lockingout or laying off any of our employees,or by discriminating in anyother manner in regard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT threaten our employees with a lockout or layoffin order to force them to accept a multiemployer bargaining unitwhich has not been established by history or agreement betweenus and the bargaining representative of our employees.WE WILL NOT in any like or relatedmannerinterferewith,re-strain, or coerce our employees in the exercise or rights guaranteedby Section 7 of the Act.WE WILL make whole all our employees employed in bargainingunits representedby Bakery Factory Workers' Local #116,American Bakery & Confectionery Workers' International UnionofAmerica, AFL-CIO; and Truckdrivers and Helpers LocalUnion No. 317, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Independent,for any loss of pay suffered by them as a result ofour discriminationagainst them.THE GREAT ATLANTIC &PACInICTEACOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-mentioned employeespresently serving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting,and must not be altered,defaced, or covered by any othermaterial. UTHE GREAT ATLANTIC & PACIFIC TEA COMPANY371Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, The 120 Building, 120 Delaware Avenue, Buf-falo, New York, Telephone No. Ti. 6-1782, if they have any questionconcerning this notice or compliance with its provisions.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:AVE WILL NOT discourage membership in District Union Local 1,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO; and Truckdrivers and Helpers Local UnionNo. 317, an affiliate of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Independent,or any other labor organization, by locking out or laying off anyof our employees, or by discriminating in any other manner in re-gard to their hire or tenure of employment or any term or condi-tion of employment.WE WILL NOT threaten our employees with a lockout or layoffin order to force them to accept a multiemployer bargaining unitwhich has not been established by history or agreement between usand the bargaining representative of our employees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of rights guaranteedby Section 7 of the Act.WE WILL make whole all our employees employed in the bar-gaining unit represented by Truckdrivers and Helpers LocalUnion No. 317, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,Independent, for any loss of pay suffered by them as a result ofour discrimination against them.P & C FOOD MARKETS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-mentioned employeespresently serving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, The 120 Building, 120 Delaware Avenue, Buf-falo,New York, Telephone No. Tl. 6-1782, if they have any questionconcerning this notice or compliance with its provisions.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in District Union Local1,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO; Truck Drivers and Helpers Local Union.No. 317, an affiliate of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, In-dependent, or any other labor organization, by locking out orlaying off any of our employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT threaten our employees with a lockout or layoffin order to force them to accept a multiemployer bargaining unitwhich has not been established by history or agreement betweenus and the bargaining representative of our employees.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL make whole all our employees employed in the bar-gaining unit represented by Truck Drivers and Helpers LocalUnion No. 317, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, for any loss of pay suffered by them as a result ofour discrimination against them.AMERICAN STORESCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-mentioned employees pres-ently serving in the Armed Forces of the United States of their rightto full reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and Service Actof 1948, as amended, after dischargefromthe Armed Forces. THE GREAT ATLANTIC & PACIFIC TEA COMPANY373This noticemust remainposted for 60 consecutive days from thedate of posting, and must not bealtered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice,Fourth Floor, The 120 Building, 120 Delaware Avenue, Buf-falo,New York, Telephone No. Tl. 6-1782, if they have any questionconcerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed against The Great Atlantic & Pacific Tea Company, hereincalled A & P; P & C Food Markets, Inc., herein called P & C; and American StoresCompany, herein called Acme (A & P, P & C, and Acme collectively referred to asthe Respondents), on various dates between April 13, and October 9, 1961,1 byBakery Factory Workers' Local #116, American Bakery & Confectionery Workers'International Union of America, AFL-CIO, herein called the Bakery Workers, byTruck Drivers and Helpers Local Union No. 317, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL-CIO, herein called the Teamsters, and by the above-named individuals on be-half of themselves and other individuals employed by Respondents, the GeneralCounsel issued a complaint and amended complaints and an order consolidating thecases .2The proceeding, with the General Counsel, the Respondents, the BakeryWorkers, and Teamsters represented, was heard before Trial Examiner John F.Funke at Syracuse, New York, on February 6, 7, 8, and 9 and March 28 and 29, 1962.Leave was given the parties to submit proposed corrections to the transcript andthe transcript was corrected by order dated May 15, 1962.A corrected transcriptwas received on June 11, 1962, and the case was closed by order dated June 13,1962.Briefswere received from the General Counsel and the Respondents onAugust 10.The complaint, as amended, alleged that Respondents, on April 6, threatened toclose down their stores in violation of Section 8(a)( I) of the Act and, on April 7,did close down their stores and locked out their employees until on or about May 1,in violation of Section 8(a)(3) and (1) of the Act. The answer of the Respondentsdenied the commission of unfair labor practices and set forth five affirmative defenses.PreliminaryMotions and Affirmative DefensesAt the opening of the hearing counsel for the Respondents moved that the TrialExaminer approve the requests to withdraw charges which had been submittedto the Regional Director before the opening of the hearing.Barbara Freed, theCharging Party in Case No. 13-CA-1639, testified that she had requested withdrawalof the charge after consulting with the employees in her store who had been namedin the charge. It was then stipulated that Doris Jackson, the Charging Party inCase No. 3-CA-1649; Peter F. DeRosa, the Charging Party in Case No. 3-CA-1643-A; John Shiptenko, the Charging Party in Case No. 3-CA-1740; Anthony N.Castrillo, the Charging Party in Case No 3-CA-1748; Reginald Lamb, the ChargingParty in Case No. 3-CA-1698; William F. Smith, the Charging Party in Case No.3-CA-1692; and Maurice Bateman, the Charging Party in Case No. 3-CA-1685,would likewise testify that they had requested withdrawal of their charges.Themotion was denied on the ground that Section 3(d) of the Act gave the GeneralCounsel final authority over the , investigation of charges and the issuance ofcomplaints.3Unless otherwise specified all dates are 1961a A pretrial motion by Respondents to sever Cases Nos. 3-CA-1595 through 3-CA-1605from Cases Nos. 3-CA-1621 through 3-CA-1762 was denied by Trial Examiner Brown.Section 102 9 of the Board's Rules and Regulations, Series 8, provides...and such charge may be withdrawn, prior to the hearing, only with the consentof the regional director with whom such charge was filed ; at the hearing and untilthe case has been transferred to the Board pursuant to Section 102 45, upon motion,with the consent of the Trial Examiner designated to conduct the hearing . . . .At the hearing the Respondent moved that I approve requests for withdrawal which had 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel for the Respondents moved to dismiss the complaint on the ground that alockout did not constitute an unfair labor practice.This motion was denied on the,ground that whether a lockout constitutes an unfair labor practice can only bedetermined from the facts of the case.Counsel then moved to dismiss the charges filed by the Bakery Workers and theTeamsters on the ground that no labor dispute existed between Respondents and eitherthe Bakery Workers or the Teamsters and that, therefore,there was no lockout ofthe employees who were members of these Unions but a temporary layoff due tothe unavailability of work.Such a layoff,although resulting from the dispute betweenRespondents and District Union Local 1, Amalgamated Meat Cutters and ButcherWorkmen ofAmerica, AFL-CIO,herein the Meat Cutters or the Union,was not,claimed Respondents,discriminatory within the meaning ofthe Act.Decision onthis motion was reserved and it is disposed of in accord with the findings,conclusions,and recommendations herein.At the hearing the General Counsel moved to dismiss the affirmative defenses.These defenses were set forth in the answer as follows:IThat on and after April 13, 1961, and at all times material herein, agentsand employees of the National Labor Relations Board, hereinafter called theBoard, particularly agents and employees of the Board's Third Regional Office,did solicit and encourage the filing of certain charges against the Respondents,which charges have been processed by the Regional Director of the Board's ThirdRegional Office and have been made part of these proceedings.IIThat on and after April 13, 1961, and at all times material herein, agentsand employees of the Board, particularly the Regional Director, other agentsand employees of the Board's Third Regional Office, did process certain chargeswhich have been made a part of these proceedings, which charges were notfiled, docketed and served in accordance with the Statements of Procedure, asamended, Series 8, of the National Labor Relations Board.IIIThat on and after October 6, 1961, the Regional Director for the Board's ThirdRegional Office did accept for filing, docketing and service, certain charges whichhave been made a part of these proceedings, notwithstanding that these chargesare barred as being filed untimely under the provisions of Section 10(b) of theNational Labor Relations Act, as amended.IV(a)That on or about April26, 1961,the Respondents,through their dulydesignated bargaining agents, Food Store EmployersLabor Councilof Syracuseand Vicinity,and DistrictUnion LocalNo. 1 Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO,through its Presidentand duly constituted agent, SamuelJ.Talarico,entered into a Strike SettlementAgreement,the provisions of which provided,inter alia,as follows:In consideration for the benefits contained in agreements,the employers,EmployersCouncil andUnion(for and on behalf of its members em-ployees)hereby release each other from any claims, causes of action, or anyliabilitywhatsoever of or resulting from the labor dispute and/or resultingwork stoppages from March 2, 1961,up to and including resumption ofnormal store operations.Each partyAgrees to take appropriate action toeffectuate the foregoing release.Union specifically agrees to request im-mediate withdrawal of its pending charges with Buffalo Region,N.L.R.B.against all companies and the approval of said withdrawal is express condi-tion of the following wage settlement: . . . .been received by the Regional Director after the opening of the hearing. (These requestsinvolved some 132 employees.)The motion was denied on the ground I would entertainsuch a motion under Rule 102 9 only if made by counsel for the General Counsel or counselfor the Charging Parties, although Rule 102 9, as drafted, makes no such distinction THE GREAT ATLANTIC & PACIFIC TEA COMPANY375(b)Notwithstanding the Strike Settlement Agreement,and that portionthereof referred to above in paragraphIV (a), whichagreement tends tostabilize labor relations between the parties hereto and effectuate the policies ofthe National Labor Relations Act, as amended,DistrictUnion Local No. 1,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, by its officers and agents, did,on and after April 26, 1961,solicit andencourage the filing of certain charges against the Respondents,whichchargeshave been processed by the Regional Director for the Board'sThird RegionalOffice and have been made a part of these proceedings.(c)Notwithstanding the Strike Settlement Agreement, and that portionthereof referred to above in paragraph IV (a), which agreement tends tostabilize labor relations between the parties hereto and effectuate the policiesof the National Labor Relations Act, as amended,members, stewards and otheragents of District Union Local No. 1, Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,have filed certain charges against theRespondents,which charges have been processed by the Regional Director forthe Board'sThirdRegional Office and have been made part of these proceedings.V(a)That on or about April 28, 1961,the Regional Director for the Board'sThird Regional Office, did,pursuant to action taken by District Union LocalNo. 1, Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO,in accordance with the Strike Settlement Agreement,and that portionthereof referred to above in paragraph IV (a), caused to be issued a letterapproving the withdrawal of charges filed against the Respondents by DistrictUnion Local No. 1, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO. The Regional Director's letter provided,inter alia,as follows:In addition,and in further consideration of the approval of the With-drawal Requests,I wish to make absolutely clear to you that such approvalwill not foreclose any individual,who may feel that he or she may havebeen discriminated against and his or her rights under the Act violated inthesematters,from filing a charge and that any such charge which mightbe filed will be processed upon its merit.(b)Notwithstanding the Regional Director's letter,and that portion thereofreferred to above in paragraph V (a), and the strike settlement agreement, andthat portion thereof referred to above in paragraph IV (a), and the under-standing of the parties hereto, including the Regional Director upon approvingthe withdrawal of the charges filed by District Union Local No 1, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, the Re-gional Director has processed certain charges which have been made a part ofthese proceedings,contrary to the foregoing understanding, where (1) thecharges were filed by individuals for and on behalf of themselves and numerousother individuals, and (2)where the individuals filing the charges have notshown special circumstances.The General Counsel moved to strike the first defense on the ground that it wasinsufficientin law, citingN L R.B. v. Indiana & Michigan Electric Company,318U S 9, in which the Supreme Court stated that, "Dubious character, evil or unlawfulmotives, or bad faith of an informer cannot deprive the Board of its jurisdiction toconduct an inquiry " InPetersen Construction Corp.; et al,128 NLRB 969, theBoard reviewed on the merits an allegation that the Regional Director had solicitedcharges against certain respondents added by amendment.I therefore find that theissue of solicitation is litigable and deny the motionGeneral Counsel moved to dismiss the second affirmative defense as vague, in-definite,and lacking in specificity.The defense raises the issue of proper serviceof the charges,an issue determinative of the commencement of the 10(b) period.Since the issue is one of fact,the motion is denied.The General Counsel moved to strike the third affirmative defense on the groundthat the charges would establish on their face that they were filed within the 10(b)period.The charges in Cases Nos. 3-CA-1747-2; 3-CA-1753, and 3-CA-1756show that they were filed on October 9. Since the General Counsel admits thatalleged unfair labor practices were committed on April 7, another issue of fact ispresented which cannot be determined by a motion addressed to the pleadings.Themotion is denied.The issuesraised bythese three motions will be disposed of inaccordance with the findings, conclusions,and recommendations made herein. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel moved to dismiss the fourth affirmative defense on theground that private settlement of an unfair labor practice does not bar issuanceof a complaint by the General Counsel.I agree and grant the motion.4The motion to dismiss the fifth defense alleges that it ". . . is specious,does notgo to the law, does not go to the facts here alleged."Since the Regional Director'sapproval of the charges filed by the Meat Cutters expressly provided that no indi-vidual employed by Respondents would be precluded from filing charges of unfairlabor practices against the Respondents,I shall grant the motion.The fourth andfifth affirmative defenses are accordingly dismissed.Upon the entire record in this case,and from my observation of the witnesses,I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENT EMPLOYERSA & P is a Maryland corporation engaged in the operation of retail food stores invarious States of the United States.Itmanufactures,purchases,sells, and distributesgroceries,meats, food products,and other related items.During the past 12months, the sale of such products exceeded$500,000 and its purchases of such prod-ucts from points outside the State of New York exceeded $50,000.P & C is a New York corporation engaged in the operation of retail stores andwarehouses in the State ofNew York.It purchases,sells, and distributes groceries,meats, food products,and other related items.During the past 12 months, its salesof such products in the State of New York exceeded $500,000 and its purchases ofmeats, groceries,and food products made from points outside the Stateof New Yorkexceeded $50,000Acmeisa Delaware corporation engaged in the operation of retail stores andwarehouses in various States of the United StatesItmanufactures,purchases,sells,and distributes groceries, meats, food products, and related items.During the past12 months, the sale of such products exceeded $500,000 and its purchases of suchproducts from points outside the State of New York exceeded $50,000.The answer admits and I find that A & P, P & C, and Acme are engaged in com-merce within the meaning of the ActII.LABOR ORGANIZATIONS INVOLVEDThe Meat Cutters, the Bakery Workers, and the Teamsters are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The facts1.The contractsThe Respondents and District I of the Meat Cutters had been operating undercollective-bargaining contracts since1954.5Three contracts,all bearing an expira-tion date of April 16, 1961,6 were in effect between the Meat Cutters and the A & P;three contracts bearing expiration dates of April 20 were in effect with P & C; 7 andone contract expiring April 16 was in effect with Acme.8 These contracts had beennegotiated with the Respondents on a single-employer basis and the contracts dif-fered in form and substance.The Meat Cutters also had collective-bargaining contracts with two other retailfood chains in the area, Loblaw, Inc., herein called Loblaw, which expired April 2,and Victory Johnson, herein called Johnson, which expired April 9.In addition to the foregoing Meat Cutters contracts, the Teamsters had a contractwith A & P covering its warehouse employees at Syracuse,9 two with P & C coveringitswarehouse employees and its drivers at Syracuse,10 and two with Acme coveringthe same units at Syracuse.ii4Wooster Divisionof Borq-Warner Corporation,121 NLRB 1492, 1495;N L.R B V.Walt Disney Productions,146 F 2d 44 (.CA 9)5 Prior to 1954 the Respondentshad negotiatedwith variouslocals ofthe Meat Cutterswhich thenmerged to form District 1.6 General Counsel's Exhibits Nos. 4-a,4-b, and 4-cGeneralCounsel's Exhibits Nos.5-a, 5-b, and 5-cs General Counsel's Exhibit No. 6.s General Counsel'sExhibit No. 11.10 General Counsel'sExhibitsNos. 12-a and 12-b11 General Counsel'sExhibitsNos. 13-a and 13-b. THE GREAT ATLANTIC & PACIFIC TEA COMPANY377The Bakery Workers had a contractcoveringthe bakeryoperationsof A & P atSyracuse.122.The Food Store Employers Labor CouncilRobert J. McIntyre,assistantdirector of labor relations for Acme, testified that,following a meeting betweenrepresentativesof Acme, A & P, and Loblaw with repre-sentativesof the Meat Cutters on January 10, at which industrywide bargaining inthe Syracusearea was discussed, the Food Store Employers Labor Council of Syracuseand vicinity, hereafter called the Council, was established.The original memberswere Acme, A & P, P & C, Loblaw, Victory Johnson, and Star Hart.13Articles ofassociationand bylaws were drafted on February 27,14 and on the same day powers ofattorney 15 were prepared for execution by the members.The powers of attorneyauthorized the Council to bargain with and execute contracts with the Meat Cutters.The articles and bylaws were signed and adopted on March 8 and the powers ofattorney were executed on various dates between February 27 and March 8.3.The negotiations and the lockoutThe firstmeetingbetween the Meat Cutters and representatives of the Councilwas held on March 2, 1962, at the Hotel Syracuse. Sam Talarico, president ofDistrict 1 of the Meat Cutters,and BusinessAgents McClelland, Wells, Obrist, andKaiser represented the Meat Cutters, and McIntyre, Green and Gleason of Loblaw,and Cowle andBrownof A & P represented the Council. In this and in the follow-ing meetingsTalarico generally acted as spokesman for the Meat Cutters and Mc-Intyre and later M. Kalman Gitomer, its attorney, were spokesmen for the Council.At this meeting McIntyre gave copies of the articles of association, the bylaws,and the powers of attorney of the Council to Talarico.McIntyre testified thatTalarico said there must be three areas of agreement: (1) a common expirationdate to all contracts; (2) the contracts must be uniform, and (3) there must be anew set of rules and if agreement was not reached by April 2 (the date of expirationof the Loblaw contract), the Union would take the position, no contract, no work.McIntyre pointed out certain difficulties, particularly with respect to uniform wagescales, andthe parties agreed to meet on March 8, when Talarico was to submitproposals.At the meeting of March 8, McIntyre told Talarico the Councilwas in generalagreement with his three points and Talarico submitted a contract proposal of some73 pages.The Council requested time for study of the proposal and the parties metagain on March 15 at which time Talarico was given a letter stating that the em-ployers would agree to a common expiration date of April 2.16The Council pre-sented its counterproposals at this meeting and there was a recess while Talaricoand his group studied themWhen the Meat Cutters representatives returned tothe hearing Talarico inquired if it was McIntyre's opinion that the Meat Cutters hadrecognized the employersas anindustry group or had engaged in industrywide bar-gaining.When McIntyre stated that they had in fact been engaged in industrywidebargaining, Talarico replied that the Meat Cutters had taken a "wait and see" attitudeon this point.McIntyre then stated the employers were in no position to engage inindividual bargaining because they had given powers of attorney to the association,17that Talarico'sstatementwas one of bad faith and that theassociationwould haveto file unfair labor practice chargesMcIntyre then suggested Federal mediationand when Talarico refused to agree, stated that the Council would call in a mediator.This ended the meeting.McIntyre did meet with Conciliator Carroll whothenmet with Talarico and itwas agreed that the parties would meet in New York on March 17 with their attorneys.Carroll was present at this meeting and Talarico attended with his attorney, SamBader, and McIntyre with the Council's, M. Kalman Gitomer.At this meeting itizGeneral Counsel's Exhibit No. 14.18When the stores closed on April 7, Star Hart withdrew from the Council with the con-sent of the other members and it is not involved in these proceedingsLoblaw was struckby the Meat Cutters after the expiration of the contract and accordingly it is not arespondent herein14Respondents' Exhibits Nos 9 and 10.15 Respondents'Exhibits Nos. 11, 12, 13, 14,and 15.19General Counsel's Exhibit No. T.The letter also stated that the employer associationwas the authorized bargaining representative of the member companiesTalarico testifiedthat after receiving the letter he protested to McIntyre that the Meat Cutters had not yetagreed to multiemployer bargaining.17 In his testimony McIntyre generally referred to the Council as the association. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the Council's position that the parties had been engaging in industrywide bar-gaining and that the Meat Cutters could not withdraw, a position with which neitherTalarico nor Bader agreed.When the meeting resumed the next day, March 18,Bader pointed out that the Meat Cutters had individual problems with two of theemployers-the so-called Big M Market problem with P & C, and a jurisdictionalproblem between District 1 and Local 34 of the Meat Cutters affecting Acme. Theseproblems were discussed but not solved and there was also discussion of withdrawalof the Victory Johnson stores from the Council before the meeting adjourned topermit Talarico to fly to Chicago.18On March 24 the parties met in Syracuse.At this meeting Bader suggested thatif there were to be industrywide bargaining, the Meat Cutters District 2 be included(District 2 was a new district covering Meat Cutters locals in West Virginia, Ohio, andwestern Pennsylvania).He again mentioned the fact that problems which con-cerned only P & C and Acme could shut down the entire industry. The Council'sposition was reiterated-the parties had engaged in industrywide bargaining and theMeat Cutters had broken off negotiations.A subcommittee of both parties met to discuss the Big M and Acme problemsand then Bader proposed a 2-year contract with the right of the Meat Cutters to with-draw from industrywide bargaining at the end of the term, a proposition which wasunacceptable to the Council.The parties met again with the conciliator on March 28 and 29, and accomplishednothing since the Meat Cutters refused to recognize the Council as the bargainingrepresentative of the Employers.19On the next day, March 30, the Meat Cutters proposed to extend the Loblaw con-tract 30 days (from April 2) to permit further negotiationsThis proposal wasrejected by the Council unless all contracts were extended 30 days, a proposal rejectedby the Meat Cutters.Gitomer again restated the Council's position that the MeatCutters had already engaged in multiemployer bargaining with the Council and thatan extension of a contract with an individual employer was an attempt to split theunity of the employer association.McIntyre then asked for assurance that the MeatCutters would not institute a work stoppage against any member of the Council,an assurance the Meat Cutters would not give.The meeting then recessed.Mc-Intyre then went to Buffalo to file unfair labor practice charges against the MeatCutters and, while there, he received a telephone call from Talarico requesting anothermeeting.Talarico and McIntyre met on April 4 to consider proposals by Talarico respectingcontract terms which were rejected by the Council on April 5.At the meeting on the5th, the Meat Cutters again rejected the so-called Philadelphia plan 20 proposed bythe Council and also rejected the Council's counterproposal of contract termsThe final meeting between the parties so far as this case is concerned was held onApril 6 and lasted all day. It was attended by two conciliators and before the meet-ing the parties received a telegram from the Director of the Federal Mediation andConciliation Service requesting them to refrain from action which would cut off foodsupplies from the public.The Council then submitted a brief statement of economicprinciples 21 to Talarico.According to McIntyre the bargaining sessions were in-1eFollowing these meetings Bader, attorney for the Meat Cutters, wrote McIntyre settingforth the Meat Cutters' position with respect to industrywide bargaining In the letter hestated, "We have agreed to meet with you this coming Friday not for the purpose of engag-ing in collective bargaining but to explore the possibility whether collective bargaining onan industrywide basis is feasible in view of certain obstaclesWe expect to advise you atthismeeting of the conditions which we wouldinsist uponas preliminaryto consideringwhether we would be willing to engage in industrywide bargaining " (General Counsel'sExhibit No. 8.)Gitomer replied in a letter to Bader rejecting the contention that theMeat Cutters had not already engaged in bargaining on an industrywidebasis(GeneralCounsel's Exhibit No 9.)19Talarico testified that at the meeting on March 29, Bader asked Gitomer if he inter-preted the Meat Cutters' action in meeting with the employers as iecognition of the Counciland, when Gitomer replied in the affirmative, the Meat Cutters' representatives left theroomFollowing these meetings the Meat Cutters sent telegrams to the individual em-ployers asking for a resumption of negotiations(General Counsel's Exhibits Nos 10-a,10-b, 10-c, and 10-d.)The Council replied by telegram (General Counsel's Exhibit No10-e), restating its position that the Meat Cutters' refusal to accept bargaining on anindustrywidebasiswas an attack upon the integrity of the bargaining unit.20The Philadelphia plan provided for a multiemployercontractnegotiated throughindustrywidebargaining but signedby the individualemployers,not by thebargainingassociation21Respondent's Exhibit No. 17. THE GREAT ATLANTIC & PACIFIC TEA COMPANY379terrupted by caucuses for both parties during the day and about 5 30 p.m Talaricomade a final proposal.McIntyre quoted Talarico as stating, "I have got to have$5.00 or the Buffalo rates the first year and $5.00 the second.Furthermore, this$5 00, or the Buffalo rates, whatever is lower, in other words, I am not trying to getabove Buffalo, but I have to equal them.The pension has to be $0 14 an hour peremployee."McIntyre replied that he would have to consult with his committee andquoted Talarico as saying, "This applies to everybody; we can sign an agreement andwrap things up tonight."The Council members discussed the proposal until latethat evening and then decided to ask Talarico for time to study it over the weekend(April 6 was a Thursday).McIntyre and a small committee then went to Talarico'ssuite in the Hotel Syracuse where McIntyre quotes himself as telling Talarico, "Weare not rejecting your proposal, but we need more time to study it, and we wouldrequest holding off an answer until Monday."This request was refused by Talaricowho told McIntyre that "Loblaw is going to be on strike right now."McIntyrereplied, ". . . if you are going to strike any of the members, I want it clearly under-stood that the minute you shut the doors of one of our stores, you are shutting thedoor on the entire industry."Talarico repeated that Loblaw was then on strike and,as the employer committee left, Gitomer told Talarico that he was striking everymember of the association and all members would close.The employer members of the Council then determined to close down all opera-tions where the Meat Cutters represented the employees, which excepted the grocerydepartments in stores which were represented by the Retail Clerks 22On the nextday, April 7, except for minor and isolated operations, the stores were closed.Except for minor discrepancies and some variation in emphasis, I do not findthe testimony of Talarico in contradiction to that of McIntyre.Both were crediblewitnesses and such differences as may be found in their testimony is no greater thanwhat must reasonably be expected when truthful witnesses not entirely free from thetaint of self-interest give their respective versions of protracted negotiations.I am,therefore, accepting the testimony of McIntyre together with the documentary evi-dence and occasional references to the testimony of Talarico as the grounds for myfindings.B.Conclusions1.The locko'iit of theMeatCuttersRespondents' cogent and exceptionally candid briefstates the issue as:Removed of all frills the question before the Trial Examiner is whether adefensive lockout is violative of Section 8(a)(3) of the statutemerely becausethere is no prior multi-employer bargaining history.I think, as we shall see. that the use of the word "defensive" begs the question but ingeneral this is a succinctstatementof the primary issue. I agree with Respondentsthat since this is neither a representation case nor does it involve a refusal to bargain,I am not concerned with the appropriateness of a multiemployer unit, but withdiscrimination and motive23Both the General Counsel and Respondents cite the United States Supreme Courtdecision inBuffalo Linen24 asproximate to and dispositive of the issue here.TheGeneral Counsel sees this case as inapposite toBuffalo Linenand removed from theambit of that decision by the absence of a history of multiemployer bargaining be-tween the parties.Having reached that result he concludes that prior Board decisionsrequire a finding that the lockout, unprotected by any of the exceptionsestablishedby the Board, is presumptivelyillegaland violative of the Act.This is a facile dis-position of the caseassuming weacceptthe postulatethatBuffalo Linenrequires a22These included the stores in the Rochester areaSince Star Hart had stores in theRochester area only, it withdrew from the Council at this time231 agree with the General Counsel that a multiemployer unit is not appropriate in theabsence of a history of multieraployer bargainingGreater St Louis Automotive Trvmmeisand Upholsterers Association, Inc,131 NLRB75; Hoisting & Portable Engineers Local#701, International Union of Operating Engineers, AFL-CIO (Cascade EmployersAsso-ciation, Inc),132 NLRB fi48 The Board will however, find a multiemployer unit appro-priate where the union and the employers agree and no other interested party interposesobjection in the absence of such a historyBroward County Launderers &Cleaners Asso-ciation, Inc,125 NLRB 256.24N.L.R B. v.Truck Drivers Local UnionNo. 449,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, AFL (Buffalo Linen SupplyCo.), 353 U S. 87. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDprior bargaining relationship on a multiemployer basis to justify a lockout. It is truethat the Court did hold that an employer association could employ a lockout to protectthe integrity of an established and recognized multiemployer unit from attack anddisintegration by strike against individual employer-members.But the Supreme Courtdid not indicate, in fact it took pains to refrain from indicating, what its positionwould be if the factual situation did not fit the exact framework ofBuffalo Linen.It expressly left open the very broad and unresolved question of the right to lockoutas a corollary of the right to strike and, by so doing, it foreclosed the Board fromreaching decision in this case merely by finding the Employers' conduct within orbeyond the protection ofBuffalo Linen.The Court issued, on page 96,a caveattothe Board when it stated:The ultimate problem is the balance of conflicting interests.The function ofstriking that balance to effectuate the national labor policy is often a difficultand delicate responsibility, which the Congress has committed primarily to theNational Labor Relations Board, subject to limited judicial review.I cannot, therefore, accept the argument that a violation must be found merely be-cause a multiemployer bargaining unit had not been established by prior recognitionand agreement.Respondents' counsel, and I agree, sees the case as one requiring clarification ofBuffalo Linenas to the conditions and circumstances which must exist before anemployer group may lawfully exercise the right to lock out employees to protect abargaining alliance from disintegrating attack.Respondents' conduct in this caseis neither expressly banned by statutory interdict nor clearly allowable, nor governedby prior judicial construction of the Act, so again the Board, initially, is calledupon to exercise its administrative expertise for the formation of national policyThe first question to be resolved, and the one which may be decisive, is whetherthe Meat Cutters agreed to and did engage in industrywide bargainingWhile thereis evidence, and I so find, that on January 10 and perhaps earlier, Talarico was agree-able to multiemployer bargaining and encouraged the employers to form an as-sociation,there is no evidence that, prior to the opening of negotiations, he had anyauthority to bind the Meat Cutters to a change in the bargaining unit or that he hadcommitted himself to acceptance of such a change 25 In any event, no Council wasin existence at that date nor was it known with certainty what employers would bemembers of the Council when formedBriefly reviewing the facts, the first meeting between the Meat Cutters and thenewly formed Council was held on March 2 when Talarico received copies of thearticles, the bylaws, and some of the powers of attorney.26 Talarico then laid downthree principles on which agreement would have to be reached before there couldbe multiemployer bargaining principles as to which McIntyre expressed some reserva-tion.At the next meeting. March 8, Talarico submitted the Union's proposals andthe Council stated it would probably submit its counterproposal on March 15, thedate of the next meeting.On March 15, the disagreement as to the bargaining unit came clearly into focus.McIntyre gave Talarico the Council's letter agreeing to a common expiration date(one of Talarico's three demands) and stating that the "Employer Association" rep-resented the member stores.After a recess during which the letter together with theCouncil's counterproposals were studied, Talarico asked McIntyre if he thought theUnion had recognized the multiemployer unit and, when answered affirmatively, toldMcIntyre the Union's policy was to "wait and see."McIntyre then threatened to fileunfair labor practice charges against the Meat Cutters.It seems clear that at this point the Meat Cutters had not agreed, except to the extentof participation in negotiations, to a multiemployer unit.The unit question was atbest a bargainable one-with the Union willing to weigh the advantages of themultiemplover versus the single-employer units not only apart from but in correla-tion with otherissuesFrom March 15 to the date of the lockout it is eoually clearthat the Meat Cutters were unwilling to accept a multiemployer unit except uponterms to which the Council never agreed 2725Talarico not only stated that he was appearing at this meeting against the advice ofhis attorney but also that he could not agree to engage in industrywide bargaining withoutthe consent of hisretailcommittee0 This was also the first meeting scheduled for bargaining negotiations with the storesinvolved.27Thus on March 17, Talarlco stated the Council had tried to force him into multi-employer bargaining and Bader said they had tried to trick him into it.On March 18,Bader pointed out two obstacles to multiemnloyer bargaining-the Big M dispute withP & iC and District 1's own jurisdictional dispute with Local 34 at AcmeThe Union THE GREAT ATLANTIC & PACIFIC TEA COMPANY381I have suggested that this factual finding might be decisive.This is so becausethe Respondents'conduct then inevitably loses the protective or defensive qualitywhich theSupreme Court found justified a lockout,i.e.,the preservation of anhistoric multiemployer unit, and assumes the character of aggression,i.e., the use ofthe lockout to enforce its demand for such a unit.This distinction in quality I findsignificant.28There arepersuasive reasons why employers and labor organizations may findindustrywide bargaining advantageous 29 although the Board has consistently heldsingle-employer units appropriate.The concern of this case,however,iswhetherthe means usedby the Councilto obtain its demand involved discrimination withinthemeaning of Section 8(a)(1) and(3).TheBoard'sown decisions are in theaffirmative,holding that such lockouts are presumptively in violation of not only8(a)(1) and(3) but also of 8(a) (5).30Two circuitcourts,on the other hand, have rejected that presumption. InMorand BrothersBeverageCo. v. N.L.R.B.,31the court indictumbluntly stated:It follows thatthey [theLiquor Dealers Association]had a right to counterthe strike's effectiveness by laying off,suspending or locking out their salesmen,who were members of the striking Union and as to whom there was not thenin effect any collective bargaining agreement.We so hold, not merely on thebasis of theimplied recognition,in the1947 Amendmentto the Act, Section8(d) (4), of the existence of such a right,but becausethe lockoutshould berecognized for what it actually is,i e., the employer'smeans of exerting eco-nomic pressure on the union,a corollary of the union's right to strike.Conse-quently, once petitioners had exhausted the possibilities of good faith collectivebargainingwiththe Union through their Associations,any or all of them werefree to exercise their right to lock out their salesmen without waiting for astrike, just as the Union was free to call a strike against any or all of them.The Fifth Circuithas likewise refused to accept the Board's theory and in denyingenforcement inDalton Brick,supra,it stated:While, for reasons we discuss at length,we think it unwise to generalize inabsolutes or cast the decision in doctrinaire terms of "No Contract,No Work,"we think it clear that the statutes do not support any such"prima facie" or"presumptive"invalidity to the lockout when resorted to during bargainingnegotiations.If illegal,its illegalitymust be established under specific sectionssuch as 8(a)(1), 8(a)(3), 8(a)(5),or the like.The Third Circuit,on the other hand,more closely approaches the rationale of theSupreme Court.In affirming the Board inQuaker State Oil Refining Corporation,supra,32it stated,page 45:In the special circumstances confronting it the Board considered that thepetitioner had used its lockout as an offensive weapon to better its bargainingposition and as a result had distorted the bargaining process to a degree whereit obtained an unfair bargaining advantage.The lockout before us,in the viewalso proposed that if industrywide bargaining took place,District 2 (a new district) beincluded and that a 2-year contract permit withdrawal by the Union upon termination.These proposals were rejected by the Council.The Union's offer to extend the Loblawcontract for 30 days was rejected by the Council unless all contracts were so extendedAt the last meeting Talarico offered a package deal which would have included multi-employer recognition but, when time for study was requested by the Council,the requestwas refused and the strike and lockout took place.29I do not,of course,indicate that the use of a lockout to protect multiemployer unitsupon which final agreement is reached in negotiationsbut which have no historic supportwould fall withinBuffalo Linen.That issue is not reached.20 See Archibald Cox, Cox Cases on Labor Law,360, 361 (cited in Respondent's brief)auDalton Brick h Tile Corporation,126 NLRB 473, enforcement denied 301 F. 2d 886(CA. 5) ;Quaker State Oil Refining Corporation,121 NLRB 334,enfd.270 F. 2d 40(CA 3), cert. denied 361 U.S. 917;Great Falls Employers'Council, Inc,etc,123 NLRB974 (original lockout found lawful, however,underBuffalo Linen) ;American Brake ShoeCompany, Ramapo Ajax Division,116 NLRB 820, enforcement denied 244 F. 2d 489(CA 7).ai 190 F. 2d 576 (C.A. 7), enfg.in part and remanding 91 NLRB 409.'The Board held that on the facts there was not a sufficient imminence of strike actionor danger to plant property to justify the lockout during bargaining negotiations. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Board, had unquestionably lessened,if it had not destroyed entirely,future strike impact. Interference with,impeding or diminishing in any waythe right to strike is affirmatively forbidden by Section 13 of the Act.Whether we would agree with the reasoning of the Board or not is unim-portant.What is all important is that the Board has courageously and ablyrecognized its responsibility in this extremely sensitive field.,Ithas fullyrecognized that each shut-down case must be decided on its own facts.Wethink that it has properly performed its difficult assigned task.We are satis-fied that it acted according to law in balancing the conflicting interests anddeciding that the economic lockout in this instance was unjustified and in viola-tion of the Act.It is my understanding of bothBuffalo LinenandQuaker State Oilthat neither pre-cludes the Board from raising a presumption of illegality in lockout cases but thatboth, rather,instruct the Board to examine the facts in each instance to balance andweigh the conflicting interests.The distinction I see between these cases andDalton BrickandMorand Bros.is that the former would permit the presumption totake a place on the scales and the latter cases would not. I do not think, however,thatBuffalo Linenpermits an exclusive reliance on a presumption of illegalityWhile greater weight necessarily attaches to a presumption than to an inference, Ithink the language of Justice Frankfurter in theInsurance Agents'case,33 at page 508,pertinent.He stated:The Board's function in the enforcement of the duty to bargain does not endwhen it has properly drawn an inference unfavorable to the respondent fromparticular conduct.Itmust weigh that inference as a part of the totality ofinferences which may appropriately be drawn from the entire conduct of therespondent,particularly at the bargaining table.So, too, must a presumption be weighed against the facts which may serve to rebut it.The record indicates that the Union and the individual employers who formedthe Council had enjoyed a bargaining relationship over a period of years reasonablyfree from rancor or bad-faith dealings and that both the Union and the newly formedemployer association entered into negotiations on March 2 with a sincere desire toreach agreement.From the first the Council insisted(an insistence not made knownto the Union until the third meeting)that the Union, by merely sitting in negotiations,had recognized the Council as the representative of the employers and had therebyforeclosed bargaining on the all-important issue of a multiemployer unit I cannotaccede to that position as a matter of law, particularly since the Union, as soon as itwas aware of Respondents'position,protested and continued to protest that the issuewas an open one.While I do not find that this contention that the Union was com-mitted was advanced in bad faith(Respondents were acting on the advice of com-petent counsel),nevertheless the contrast between the position of the Union in agree-ing that the unit issue was bargainable and that of the Respondents in taking theadamant stand that the door had been closed by implied acquiescence is not ir-relevant to an appraisal of the circumstancesin toto.Bearing in mind that theUnion had problems with individual employers(the so-called Big M dispute andits jurisdictional dispute with Local 34)which might disturb the entire multiemployerrelationship,itcannot be said that its refusal to accept the new unit forthwith wasunreasonable.The Union continued to negotiate on this and other issues until afterits own announced strike deadline date(April 2, when the Loblaw contract expired)and negotiations did not break off until the Council refused to accept the proffered"package" deal on April 6.The facts in the record are insufficient for finding thatthis offer was arbitrary or an attempt to extort unreasonable economic concessionsfrom the Council in exchange for recognition.When impasse had been reached, theUnion took the only action available to it in view of the no-strike clauses in its othercontracts,34 it struck Loblaw.35When the Union announced its strike,Respondentsretaliated by closing their stores on the specific ground that they were protecting thea N L R B v.Insurance Agents' International Union, AFL-CIO (Prudential Ins Co.),361 U S 477.34The contracts between the Meat Cutters and Respondent Employers also containedno-lockout clauses.General Counsel'sExhibits Nos. 4-a, 4-b, 4-c, 5-a, 5-b, 5-c,and 6.' The Meat Cutters,as previously found, had offered to extend the Loblaw contract30 days THE GREAT ATLANTIC & PACIFIC TEA COMPANY383multiemployer unit against disintegrating attack.No plea was made that the threatof further strikes as the individual contracts expired posed unusual hazards or that ashutdown was required to safeguard either plant or property or to protect customerrelations 36The lockout was implementation of the Council's insistence that theUnion had accepted multiemployer bargaining, not because agreement had beenreached in negotiations or through an exchange of concessions, but because it had metwith the Council.But Respondents had given the Union little choice. If it metwith the Council to bargain for new contracts the price was recognition of theCouncil and the multiemployer unit without discussion and without negotiation.If it did not meet it could create an immediate impasse-an impasse on an issue itwas willing to explore.The only rational choice, particularly since the Union wasnot fully prescient of its dilemma, was to meet and, as Talarico put it, "wait and see "The Meat Cutters had no fixed policy as to industrywide bargaining and certainly noexpressed opposition to it; the proposal was one which would have to be consideredseriously, which required study as to impact and which presented new and perhapsnovel problems in a geographical area with a history of single-employer contracts.The implications of industrywide bargaining are far-reaching and the proposal neces-sarily required exploration of the terms upon which the new relationship might beestablished-a relationship which could conceivably create a stability and consistencyof working conditions beneficial to the Employers and the Union alike. Neither as amatter of conscience or expediency could the Union afford to spurn such an op-portunity. But I do not believe Respondents had the right to impose upon the Union'sseizure of that opportunity the prohibitive cost of blind acceptance. I am reluctant toagree that a group of employers who have bargained with a union individually can,at any time, form an association and by the use of the tactics employed here force orattempt to force the union to accept multiemployer bargaining without prior dis-cussion and agreement upon the terms.Derogation of the principles of free collec-tive bargaining is inherently involved in such an approach.When the Respondents were confronted with a continued obduracy on the partof the Union in accepting their argument that industrywide bargaining had beenremoved from the area of negotiation and were served with notice that the Unionwould strike Loblaw, they resorted to the lockout at their own stores.To upholdthe lockout as lawful under these circumstances, it is necessary to accept withoutreservation the dictum ofMorand Bros.that the right to lockout is corollary to theright to strike, a proposition Respondents have not urged, the Board has rejectedand which the Supreme Court has not reached.Respondents' conduct, both in threatening the lockout and in locking out itsemployees, was discriminatory within the meaning of the Act.The lockout frustratedthe right of the employees to bargain collectively through their designated representa-tive, the Meat Cutters, as well as their right to engage in strike action.si Inevitablythe discriminatory act of closing the stores and depriving the Meat Cutter members ofemployment for the purpose of obtaining agreement on a bargainable issue tended todiscourage membership in the Meat Cutters.No economic weapon has more thrustthan the power to interrupt or terminate employment.The employees had been puton notice that Respondents were willing to exercise this power to enforce theirbargaining demands and that continued representation by the Meat Cutters thusexposed them to involuntary loss of employment and wages.Employed for such adiscriminatory purpose, the lockout is, I hold, prohibited by Section 8(a)(3). It isunnecessary to find that the discouragement was either the immediate, sole, orspecific objective of Respondents' conduct.Locked out because the Meat Cuttershad refused a demand made by Respondents and because it had struck anotheremployer, the employees ineluctably were discouraged from continued membershipw SeeAmerican Brake Shoe Company (Ramapo Ajax Division) v. NLRB ,244 F. 2d489 (C A. 7);Betts Cadillac Olds, Inc, et at,96 NLRB 268;International Shoe Company,93 NLRB 907;Duluth Bottling Association, at at,48 ?NLRB 133537 In reaching this conclusion, I have considered the language of Section 13 of the Actguaranteeing, except as specifically limited by other sections, the right to strike.On theother hand, I have also given consideration to the fact that the counterpart of the rightwhere all of the chains over so wide an area could have been struck successively.Therecord does not establish whether a reservoir of competent labor was available.Too, theRespondents' demand for multiemployer bargaining was not one which it could imposeunilaterally after impasse was reached. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDand from engaging in strikes.A consequence more clearly foreseeable would behard to conjure and the rule of theRadioOfficerscase finds application here.38Accordingly,I find Respondents violated Section 8(a)(1) and(3) of the Act asto employees who were members of the Meat Cutters or who were employed in bar-gaining units represented by the Meat Cutters.39I also find that the threat made at the meeting on April 6 by McIntyre andrepeated by Gitomer to close all the stores if the Meat Cutters struck Loblaw was,since it was made in the presence of the Union'snegotiating committee,some ofwhom were employees of the Respondents,an independent violation of Section8(a)(1).2.The lockout of the Bakery Workers and the TeamstersWhen Respondents closed their stores on April 7, employees in the unit covered bya contract with the Bakery Workers at the A & P store at Syracuse and employees inthe units covered by the Teamsters contracts with all three Respondents at Syracusewere also locked out.Respondents contend that these employees were not lockedout but were laid off for lack of work as a result of the Respondents' lawful clos-ing of their other operations and they further contend that there could be no lock-out in the legal meaning of that term since no labor dispute existed between Respond-ents and either the Bakery Workers or the Teamsters.Again I think Respondentsbeg the question. I concede that if the layoff of the employees in these units hadresulted froma lawfulclosing down of its other operations and a consequent lackof work, no violation occurred.As to the second contention, the real issue is notwhether the employees were "locked out" or "laid off" but whether their loss ofemployment resulted from discriminatory action of the Respondents designed todiscourage union membership.While I have found the employees covered by theMeat Cutters contracts were locked out for discriminatory reasons, I reach a differ-ent conclusion with respect to the employees in other unitsThe lockout of the Meat Cutters employees clearly and foreseeably discouragedmembership in the Meat Cutters but I do not find that this lockout discouraged mem-bership in the Bakery Workers or the Teamsters.The lockout was not directed toemployees in these units, there was no effort on the part of the Respondents to en-forcemultiemployer bargaining on these units or these Unions and there was noreprisal against these employees for engaging in any concerted activity.While theseemployees suffered loss of employment directly as a result of the discriminatorylockout of the Meat Cutters members they would have suffered the same loss ofemployment had they belonged to any or no labor organization.Neither the mem-bers of the Bakery Workers nor the Teamsters could feel that their loss of employ-ment was in any way attributable to their union membership nor that they wouldhave escaped such loss had they not been union members. Innocent victims thoughthey were of a dispute not of their own making, they would have been victims in anyevent.True, they might suspect that the same situation might arise (although only asto the Teamsters) at some future time when a similar demand might be made byRespondents for multiemployer bargaining in their units and similar lockout actiontaken to enforce it. Such a suspicion is too conjectural and remote to permit a hold-ing that it, without more, would serve to discourage membership in a labor organiza-tion.Nor can I see that a violation may be found on the premise that the lockoutwould serve to discourage membership on the part of these employees in the MeatCutters, absent any showing that such membership was contemplated by the mem-bers of these unions.The foreseeable consequences rule must have its limitations.Irecommend that the complaint in Cases Nos. 3-CA-1595, 3-CA-1602-1,3-CA-1602-2, 3-CA-1603-1, 3-CA-1603-2, and 3-CA-1605 be dismissed.-18The Radio Officers' Union of the Commercial Telegraphers Union, AFL (A. H. BollSteamship Company) v N L R B ,347 U S 17. The Supreme Court, page 45, stated:Both the Board and the Courts have recognized that proof of certain types of dis-crimination satisfies the intent requirement.This recognition that specific proof ofintent is unnecessary where the employer conduct inherently encourages or dis-courages union membership is but an application of the common law rule that a manisheld to intend the foreseeable consequences of his conductThus an employer'sprotestation that he did not intend to encourage or discourage must be unavailingwhere a natural consequence of his action was such encouragement or discouragementConcluding that encouragement or discouragement will result, it is presumed that heintended such consequence. In such circumstances intent to encourage is sufficientlyestablished[Citations omitted ]The record does not indicate whether any employees in these units were not unionmembers.As to them, if any, the discouragement would run to joining the Meat Cutters. THE GREAT ATLANTIC & PACIFIC TEA COMPANY385C. The subsidiary issues1.The alleged solicitation of charges by the General CounselTo support their contention that certain charges herein had been improperlysolicited, theRespondents requested General Counsel Stuart Rothman to permitJeremy Cohen (incorrectly identified in the record as Jeremiah Cohen), a Boardagent, to testify in the proceeding.40Permission was refused by the General Counsel(without giving reason) and Respondents then issueda subpoena ad testificandumto Cohen.Counsel for the General Counsel then petitioned to revoke the subpena,41citing the Board's Rules and Regulations, Series 8, Section 102.118 42The petitionwas granted by the Trial Examiner because he felt himself bound by the Board'srules 43 and, on special appeal to the Board from this ruling, the ruling was affirmed.Subsequently, counsel for the Respondents called as witnesses Phil Carocci, storemanager of one of the P & C stores in Syracuse, and Anthony Castrilli, an employeeof the store.Carocci testified that Cohen was at his store on October 6 and asked to see Ed-ward Barone, assistant manager. (Barone was in the bargaining unit.)Baronewas out with an injured kneecap and Cohen, according to Carocci, went to Barone'shome and then returned to the store.He testified that Cohen then spent about 45minutes in the store talking to other employees.Castrilli testified that he observed Cohen in the store talking to other employeesand that he went into a back room where Cohen was talking to employees HelenMalone and Gloria Martin.Castrilli,whose testimony was far from clear,' statedthat Cohen said he needed one signature to a document,44 that Barone was supposedto sign it but was sick and that Castrilli "was sort of elected by the store to sign it."Castrilli also testified that at the time he signed he did not understand that he wasinitiating unfair labor practice proceedings against his store.040A number of charges herein were received by and filed with Cohen at various citiesand towns within the Third Region immediately preceding the expiration of the 10(b)periodThe charges were filed by individual employees of the stores and these circum-stances presumably led to the charge of solicitation41General Counsel's Exhibit No. 164zThis section reads:Sec. 102 118Same; Board employees prohibited from producing files, records, etc.,pursuant to subpoena ad testificandum or subpoena duces tecum, prohibited from testi-fying in regard thereto.-Noregional director, field examiner, trial examiner, attorney,specially designated agent, general counsel, member of the Board, or other officer oremployee of the Board shall produce or present any files, documents, reports, memo-randa, or records of the Board or testify in behalf of any party to any cause pendingin any court or before the Board, or any other board, commission, or other administra-tive agency of the United States, or of any State, Territory, or the District ofColumbia with respect to any information, 'facts, or other matter coming to hisknowledge in his official capacity or with respect to the contents of any files, docu-ments, reports, memoranda, or records of the Board, whether in answer toa subpoenaduces tecum,or otherwise, without the written consent of the Board or the chairmanof the Board if the official or document is subject to the supervision or control ofthe Board ; or the general counsel if the official or document is subject to the super-vision or control of the general counsel.Whenever anysubpoena ad testificandumorsubpoena duces tecnm,the purpose of which is to adduce testimony or require the pro-duction of records as described hereinabove, shall have been served upon any suchpersons or other officer or employee of the Board, he will, unless otherwise expresslydirected by the Board or the chairman of the Board or the general counsel, as thecase may be, move pursuant to the applicable procedure, whether by petition to re-voke, motion to quash, or otherwise, to have such subpena invalidated on the groundthat the evidence sought is privileged against disclosure by this rule:Provided,Aftera witness called by the general counsel has testified in a hearing upon a complaintunder section 10(c) of the act, the respondent may move for the production of anystatement of such witness in possession of the general counsel, ifsuchstatement hasbeen reduced to writing and signed or otherwise approved or adopted by the witnessSuch motion shall be granted by the trial examiner. If the general counsel declinesto furnish the statement, the testimony of the witness shall be stricken.43No other ground was alleged in support of the petition to revoke.44 Identified as Respondents' Exhibit No 24, it is the charge in Case No 3-CA-1748.734-070-64-vol. 145-26 386DECISIONSOF NATIONALLABOR RELATIONS BOARDOn cross-examination Castrilli was shown a document introduced into evidence asGeneral Counsel's Exhibit No. 17 and interrogated as to its contents.The docu-ment contains the signatures and addresses of 10 persons, including Castrilh andBarone, who were employed at the store involved in Case No. 3-CA-1748. Beneaththe signatures are the words "This form is in regard to our Back pay from thelockout of April."Below these words appears the notation "Mail form to EdwardBarone, 909 Butternut Street, Syracuse, N.Y., % P & C Foods Market"On onecorner of the document appears the notation in pencil "Barone refused to sign,"followed by the notation "1540 10-6-61."Then, in ink, appears the notation "svd.Crockey 10-6-61, 1620 hrs." 45Although the document was taken from the Gen-eralCounsel's files and introduced into evidence by him, no explanation of thedocument or its various notations was given.Counsel for the Respondent moved fora subpoena duces tecumdirected to the General Counsel for the production of books,records, correspondence, and documents relative to all charges in the consolidatedcases.Subsequently,a subpoena ad testificandumwas directed to Charles Weintrauband permission to testify or to produce the records, documents, etc., was denied bythe General Counsel.Motions to quash the subpenas were then made by the Gen-eral Counsel.The motion to quash thesubpoena ad testificandumwas granted bythe Trial Examiner and affirmed by the Board on appeal. The motion to quash thesubpoena duces tecumwas denied by the Trial Examiner on the ground that theGeneral Counsel, by the introduction of General Counsel's Exhibit No. 17, hadwaived the privilege accorded by Rule 102.118 respecting the productions of recordsrelating to the charges which had been received by Cohen.This ruling was likewiseappealed to the Board, which reversed the Trial Examiner and granted the motionto quash.No further evidence in support of the allegation of solicitation other thanthe charges themselves was offered by the Respondents.The issue thus stands in a peculiar posture before me.The Board has held thatthe issue of solicitation is litigable 46 but has refused to make available the evidencewhich would enable the Respondents to litigate the issue. It has, instead, permitteditsGeneral Counsel to avail himself of its rule of self-imposed and self-serving im-munity without making any claim of public policy, security, or confidence or assertingany reason for his refusal other than the naked claim of its protection.It is interesting to note that the Fifth Circuit has passed upon this express issueof immunity and resolved it against the Board. InN.L.R.B. v. Capitol Fish Com-pany,47the Court had this to say with respect to the General Counsel's arbitraryrefusal to permit a Board agent to testify where improper conduct had been alleged:There is no suggestion in the record that the testimony sought to be elicitedfrom the Board attorney is privileged.The testimony does not involve mattersvital to national security, as in the Reynolds case, or information which shouldbe kept secret for other reasons. It is not necessarily related to any physicalrecords.The Board's General Counsel made no explanation and the trial ex-aminer was satisfied with the bare fact that the agency head charged withknowing what is right and good for the public to know had made his decision.Fundamental fairness requires that Capitol Fish be allowed to introduce testi-mony that may impeach the evidence offered against it.The N.L.R.B. cannothide behind a self-elected wall evidence adverse to its interests as a litigant.5 U.S.C A. 622 does not call for a result so inimical to our traditions of a fairtrial.This case presents an anomaly in our system of justice.The agency officialcharged with responsibility for asserting the claim of privilege is also theprosecutor whose successful prosecution of this case could depend on exclusionof the evidence for which the privilege is claimed.And, he is one part, thetrial court (examiner) a second part, and the reviewing court (the Board) athird part of one agency-the agency bringing the action. Impartiality is thelife of justice.It is against all concepts of impartial justice for the trial examinerto assume that the Board, through its regulations, or the General Counsel, byvirtue of his office, is the final arbiter to decide whether a Board attorney shouldtestify.Responsibility for deciding the question of privilege properly lies in45 From the scant evidence relating to this document I would find that the notation"1540 10-6-61" referred to 3:40 pm on October 6, 1961, and the notation "svd Crockey10-6-61, 1620 hrs." referred to service of the charge upon Crockey at 4:20 p m., October 6,1961.This is consistent with the testimony that Cohen went to Barone's home, did notget his signature to the charge, and returned to the store where he obtained Castrilh'ssignature.46Peterson Construction Corp, et at,128 NLRB 969.47 294 F. 2d 868 (C.A. 5), remanding 126 NLRB 980.4 THE GREAT ATLANTIC & PACIFIC TEA COMPANY387an impartial, independent judiciary-not in the party claiming the privilegeand not in a party litigant. [Citations omitted.]While the Board has accepted the remand inCapitol Fishand has reopened the hear-ing to receive the testimony of the Board agent, it has not yet, so far as is known,undertaken to revise Rule 102.118 to restrict the immunity therein conferred tocases where national security, public policy, or confidence may sanction its applica-tion.It is foreseeable that the Board may revise the rule to make it consonant withthe decision of the Fifth Circuit as it succumbed to the Second Circuit in theAdhesive Productscase 48 and made the pretrial affidavits of witnesses called by theGeneral Counsel available to respondents.Even after the decision of the UnitedStates Supreme Court in theJenckscase,49 the Board had reaffirmed its positionthat itsGeneral Counsel was not required to make such statements or affidavitsavailable to opposing counsel evenafterthe witnesses had testified and the claim ofconfidence was forfeit.50Following theAdhesive Productsdecision, however, theBoard modified the rule and required their production. In the instant case, theBoard has already ruled against Respondents' right to examine Board agents on alitigable issue and has foreclosed the production of documents from the files of itsGeneral Counsel after a document from his files was offered in evidence on the sameissue.I have grave doubt as to the legality of such procedure and no doubt as toits propriety.As Judge Hand stated inUnited States v. Andolschek,142 F. 2d 503,page 506:The government must choose: either it must leave the transactions in theobscurity from which a trial will draw them, or it must expose them fully.Itwould seem that it is nothing short of administrative effrontery to permit theGeneral Counsel to select from his files certain documents relating to litigable issuesand to permit him to hide others behind a peremptory refusal to disclose.Adminis-trative agencies are frequently accused of a lack of ardor for the requirements ofdue process and it is rulings such as these which lend support to the accusation.That there should be a more favorable rule for the prosecuting or enforcing agencythan for the defendant or respondent affronts any sense of fair dealing.As JudgePrettyman has stated in "Trial by Agency":The thrust of every program for change in administrative procedure is towardthe insurance of a full and fair hearing.To the American mind this is basic.We cannot accept even for filing the concept of an autocrat-benign, benevolentand lovable though he may be.When a man comes to justice, in the Americanview he must-not may, or might, or maybe, but must-get justice; andjustice to that view is an unruffled, unweighted evaluation of the factors in thedispute.That end result in the American mind follows from a full and fairhearing and from no other means whatever. Even in those areas in which primenational interests, such as security, necessitate deviations from the norms ofdisclosure and confrontation, we still insist upon fair play for the individual.I deeply believe the American people would discard the whole of any govern-mental system which did not provide justice. I know they will discard theadministrative process if it does not administer law in the American traditionof justice.The failure of the General Counsel to reveal either the means or methods bywhich certain charges were obtained makes a fair or intelligent ruling on this issueimpossible. I shall have to hold that the Respondents have establisheda prima faciecase with respect to the charge in Case No. 3-CA-1748 only, since no testimonyor evidence was offered with respect to other charges. It is a not unreasonableinference that most of the individual Charging Parties were employed by Respon-dents or were available to Respondents during the investigation of the charges andduring the hearingNo proper foundation with respect to these charges was made,either for the testimony of Cohen or Weintraub or for the production of books,records, documents, etc.In Case No. 3-CA-1748, there is the uncontradicted testimony of Carocci andCasty lli which indicates that Cohen came to the Butternut store to obtain the sig-nature of one Edward Barone to the unfair labor practice charge. Informed thatBarone was home with an injury, Cohen visited Barone there and returned to thestore where he told Castrilli he needed one signature to a document.Castrilli then48N L R B v. Adhesive Products Corp ,258 F. 2d 40349Jencks v United States,353 U.S. 657."SeeTheGreat Atlantic & Pacific TeaCo., 118 NLRB 1280, MemberJenkins dissenting. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned the document.51This testimony, together with the notation on General Coun-sel's Exhibit No. 17 that Barone refused to sign, is sufficient to require explanation orrebuttal.The General Counsel has offered neither.52 I am aware that there is anobligation on the part of the General Counsel to advise parties of their rights but itseems equally clear that the General Counsel does not have the statutory right toinitiate charges.When, as here, one employee has refused to sign the charge andanother employee is induced to sign without being made aware that he is institut-ing unfair labor practice charges against his employer, the obligation to informhas been swallowed by solicitation.The statutory scheme set forth in Section 10(b)did not envisage that the General Counsel's agents should visit employees at theirhomes or places of employment seeking signatures to charges.53The duty to pro-tect public rights must stop somewhere short of importunity.I shall, therefore, recommend that the complaint issued in Case No. 3-CA-1748be dismissed.2.The filing, docketing, and service of the charges and Section 10(b)The second and third affirmative defenses allege that certain of the charges uponwhich complaint issued were not properly filed, docketed, and served, and that cer-tain charges were untimely filed and served under Section 10(b).Since these issuesare necessarily correlated, they will be subject to joint discussion and conclusion.As to the filing of the charges,54 Section 102.10 of the Board's Rules and Regula-tions, Series 8, provides:Where tofile.-Except as provided in Section 102.33 such charge [allegingthat any person has engaged in an unfair labor practice] shall be filed with theregional director for the region in which the alleged unfair labor practice hasoccurredor isoccurring.55The attack upon the filing of the charges relates to those which were filed duringOctober 1961 and is, as I understand it, directed to the fact that certain of them wereaccepted by a Board agent at various towns and cities in New York State and weredated and given a case number by him rather than by the Regional Director at theBuffalo Regional Office.Since the General Counsel has seen fit to refuse to permitthe Board agent who received the charges to testify in this proceeding, the facts andcircumstances relating to the filing of the charges remain secret.Assuming, withoutfinding, that the charges were received from individuals at various cities and towns inNew York State by Cohen and were dated and given a case number by him, I findnothing in this process inconsistent with or improper under the Board's Rules andRegulations.It cannot be claimed and it is not alleged that charges are requiredto be filed with the Regional Director in person.They are, as a matter of commonpractice, filed with and docketed by the clerical division of the Regional Office.Noris there any requirement that they be filed in the Regional Office, only that they befiled with the Regional Director. I, therefore, hold that filing with an agent of theRegional Director constitutes proper filing whether the filing is at the Regional Officeor in the area embraced by the Regional Office.No party or respondent can claimto be prejudiced by the fact that the charge has been filed with an agent in the field51Respondents' Exhibit No 24, the charge in Case No. 3-CA-1748, shows on its facethat the name "Edward Barone" had been typed in the space labeled "Charging Party"and had been crossed out and the name "Anthony Castrilli" printed in pencil over itThecharge was then signed by Anthony Castrilli.As has been previously found, Castrilli wasnot aware that he was filing an unfair labor practice charge51 1 am aware that had Cohen been called to the stand, the cryptic circumstances underwhich the charge was filed might have been fully explained, but the General Counsel sawfit to prevent any explanation53 These findings, of course, are based on inferences drawn from the uncontradictedtestimony of Carocci and CastrilliThere is nothing in the record to indicate 'that AgentsWeintraub and Cohen were not willing and perhaps anxious to testify nor that their testi-mony might not have served to rebut the findings It Is the General Counsel who closedthe door on full disclosureIt is axiomatic in a free society that a man does not rununless he is afraid and that he does not hide unless he has something to conceal64I include docketing as part of the process of filingA charging party files a chargeby presenting it to the Regional Director or his agent.When accepted, it is "docketed"by the simple act of dating the charge and giving it a case number. I consider the act offiling complete when a case number has been assigned to the charge55 Section 102.33 provides for the filing of charges with the General Counsel in Washing-ton with his permission. THE GREAT ATLANTIC & PACIFIC TEA COMPANY389rather than with an agent in the Regional Office.The jurisdiction of a RegionalDirector is geographic and is fixed by the Board.A more important issue is raised with respect to proper service of certain charges.Section 11(4) of the Act provides:Complaints, orders and other processes of the Board, its member, agent, oragency, may be served personally or by registered mail or by telegraph or byleaving a copy thereof at the principal office or place of business of the personrequired to be served.Section 102.111 of the Board's Rules and Regulations provides:Service of process and papers; proof of service.-(a)Charges, complaints, andaccompanying notices of hearing, final orders, intermediate reports, and sub-penas of the Board, its member, agent, or agency, may be served personally orby registered mail or telegraph or by leaving a copy thereof at the principal officeor place of business of the person required to be served.The verified returnby the individual so serving the same, setting forth the manner of such service,shall be proof of the same and the return post office receipt thereof whenregistered and mailed or telegraphed as aforesaid shall be proof of service ofthe same.Section 102.14 of the said Rules and Regulations provides:Service of the charge.-Uponthe filing of the charge, the charging party shallbe responsible for the timely and proper service of a copy thereof upon theperson against whom such charge is made.The regional director will, as amatter of course, cause a copy of such charge to be served upon the personagainst whom the charge is made, but he shall not be deemed to assume respon-sibility for such service.The affidavits of services of certain of the charges 56 reveal that service was madeby delivering a copy of the charge to the manager or assistant manager of the retailstores where the Charging Party was employed.Obviously the retail stores are notthe principal offices of the Respondents but the question remains whether the storesare principal places of businessThe Board does not appear to have passed on thisissue and, since rule 4 of the Federal Rules of Civil Procedure does not provide forsuch service, the decisions under that rule are not applicable.(Rule 4(d) providesfor personal service of a summons upon a domestic or foreign corporation ". . . bydelivering a copy of the summons and of the complaint to an officer, a managingor general agent, or to any other agent authorized by law to receive service ofprocess... )I think it must first be noted that the Board, prescient of the contingency ofnegligence on its own part, has fixed the responsibility for service of the charge upontheCharging Party.Charges, however, may be filed by any person 57 and theprovision for service must be construed with that fact in mind.Where, as here, theCharging Party is an individual he may be not only unversed in the formalities oflegal procedures and ignorant of the Board's Rules and Regulations, but unschooledand illiterate.The vesting of responsibility for service upon the Charging Partyrequires, if the policies of the Act are not to be subject to frustration by technicality,that the provisions relating thereto must be liberally construed.58Where the em-ployer is corporate and has, as do the Employers herein, many places of business Ido not think it is required that the Charging Party, whether serving by mail or inperson, make such service upon a corporate officer at the corporation's main office.Such office will, in most cases, be located at some distance and frequently in anotherState.Applying a rule of reason I would hold that, as to the Charging Party, sucha corporation's place of business at which service may be made is the store, plant, oroffice where the Charging Party is employed. If such service satisfies the rule as tothe Charging Party then it must be adequate when service is made by the RegionalDirector who is, in effect, making service as agent of the Charging Party.I further note that in the cases where service was made by mail by the RegionalDirector, the affidavits indicate that service of charges was made by mailing to theaeThese were the charges filed in Cases Nos 3-CA-1736-2, 3-CA-1738-2, 3-CA-1741 to3-CA-1749, inclusive, 3-CA-1751, 3-CA-1752, 3-CA-1754, and 3-CA-1758 to 3-CA-1761,inclusive.67Rules and Regulations, Section 102 9.51The Board's Rules and Regulations so provide in Section 102 121 390DECISIONSOF NATIONAL LABOR RELATIONS BOARDstore or location involved rather than to the Respondents' principal offices.No con-tention has been made that such service was not proper nor that it did not constitutedue notice to RespondentsIn the absence of any showing of prejudice, I cannothold that Respondents, having failed to protest or reject such service when made bymail,may now be heard to claim prejudice when the service was made in person. I,therefore, find that service made by delivering a copy of the charge to either a man-ager or assistant manager of the store where the alleged unfair labor practice tookplace constituted proper service upon the corporate Respondents herein.59Turning to the date of the alleged unfair labor practices and the tolling of the10(b) period, I find that as to the Charging Parties herein the earliest date of suchpractices was April 7.While the record shows that Respondents notified representa-tives of the Meat Cutters late on the night of April 6,60 that Respondents wouldclose their stores, the employees, whether members of the Meat Cutters, the BakeryWorkers, or the Teamsters, were not locked out until April 7. I do not considerthat the notice given to the Meat Cutters just before midnight on April 6 that lockoutactionwould be taken as notice, constructive or otherwise, to the employees nor, ifI did, would I find a violation of Section 8(a)(3) until the notice was implementedby action. It was on April 7 that the employees found themselves shut off fromtheir employment and that is the date of the unfair labor practices. In keeping withthe rule laid down by the Board inThe Baltimore Transfer Companycase,61 I excludefrom computation of the 6-month period the date on which the unfair labor practiceswere committed and therefore find that the 10(b) period expired on October 7.62All charges filed and served on that date are within the statutory limitation.The charges in Cases Nos. 3-CA-1747-2, 3-CA-1753, and 3-CA-1756, however,were filed on October 9.At the hearing I stated:Let me say this with respect to those charges filed after the 7th [of October],that is the one which was filed on October 9. I assume that you are contendingthat with respect to those individuals, that they did not know of the unfair laborpractice or that there was no unfair labor practice committed with respect tothem until [6 months prior to] the date the charges were filed, but the recordwould not indicate that unless those parties appear. I am confronted with thefact that I must find,assumingOctober 7 is the date, October 9 would, as amatter of course, be beyond the 10(b) period-absent explanation that's thepositionas I see it.You would go forward and establish by testimony of thosewitnesses whether or not an unfair labor practice, as to them, was committed onthe 9th [of April].It is true that October 7 was a Saturday, a day on which the Board's office is notusually open for business, and the Board has held that where the expiration dateof the 10(b) period falls on a Sunday or a legal holiday the period runs until thenext day which is neither a Sunday nor a holiday.63No such provision has beenmade for Saturday. In view of the fact that other charges were filed and served onOctober 7, and in further view of the admonition to the General Counsel to establishthat October 9 would be within the 10(b) period in the above cases, I must find thefiling and service of these charges untimely and recommend the dismissal of thecomplaint with respect to them.IV.THE REMEDYHaving found that the Respondents have engaged in and are engaging in certainunfair labor practices, I shall recommend that they cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.Having found that the Respondents unlawfully discriminated against employeesin units represented by the Meat Cutters in the stores embraced in the consolidatedcomplaint, I shall recommend that Respondents make whole each employee em-ployed in said units as to whom complaint has issued, except where it has been recom-mended that the complaint be dismissed, for any loss of pay he may have sufferedby reason of such unlawful discrimination by the payment of a sum of money equal69Cf.Olin Industries,Inc,Winchester Repeating Arms Company Division v. N L R B ,192 F. 2d 799 (C A.5) ; Frank Arquillo, an Individual, dlb/a DeLuxe Motor Stages,et al.,93 NLRB 1425.6The time is fixed as about 11 30 p.m.a 94 NLRB 168062 See also rule 6(a), Federal Rules of Civil Procedure.63Crosby ConstructionCo, 93 NLRB 28. THE GREATATLANTIC & PACIFIC TEA COMPANY391to that which he would normally have earned as wages during the period of discrimi-nation,64 less any net earnings during said period.Respondents argue that the special circumstances of this case make the impositionof the Board's usual backpay remedy inequitable.The settlement agreement betweentheMeat Cutters and Respondents which terminated the lockout contained a mutualrelease from all liability resulting from the labor dispute, including the lockout,between the parties.65The General Counsel's approval of the settlement agreement,however, reserved the right of individual employees to file charges of unfair laborpractices against Respondents and it is this reservation which I hold controlling.66The General Counsel acts in the public interest and the fulfillment of his obligationto enforce congressional policy is not subject to restriction by accord betweenprivate parties.Employers and labor organizations do not have the power to frus-trate the policies of the Act by private settlement however equitable as between eachother.I think that proposition elementary.The area of discretion left to theGeneral Counsel by the statute is vast and when that discretion has been exercisedby the issuance of complaint the Trial Examiner is restricted to deciding the meritsof the case and may not review the exercise of the General Counsel'sdiscretion.The cases cited by the Respondents are inapposite.InN.L.R.B. v. National Bis-cuit Company,185 F. 2d 123(C A. 3), the Third Circuit refused to enforce a Boardorder requiring the respondent to reinstate an employee with backpay and to postthe usual notice.Respondent,however, pursuant to a settlement agreement, hadceased its unfair labor practices,given the employee backpay, offered him reinstate-ment which he had refused, and posted a notice.The notice did not meet Boardapproval since it did not state it was posted pursuant to a Board order and theBoard sought a court order directing reporting,backpay, and a second offer ofreinstatement.The Third Circuit denied the applicationper curiam,stating:The powers conferred upon this court by the National Labor Relations Act toenforce the orders of the Board are equitable in nature and may be invoked onlyif the relief sought is consistent with the principles of equity.Those principlesdo not move us to enter a mandatory injunction requiring the respondent to dothings which it has already done.The note of sarcasm in the court's brief comment appears justified by the factsof that case.Here the Respondents,while they have reemployed the locked-outemployees,have not made them whole for the losses suffered from the lockout norcan I,from this record, make the determination that the new contracts compensatedthe employees for such loss by reason of the increase in wages therein provided.That issue was not litigated before meInRetail Clerks International Association,Local Unions Nos.128 and633 v.Lion Dry Goods,369 U.S. 17, the Supreme Court held that a strike settlementagreement is cognizable under Section 301 (a)of the Act.That section providesthat suits to enforce contracts between employers and labor organizations may bebrought in district courts of the United States.While the Court stated that strikesettlement agreements further the cause of industrial peace and should be enforced,the issue in that case lay between parties.The right to sue conferred by Section 301runs to private parties and is beyond the jurisdiction of the Board.Were the issuehere between the Meat Cutters and Respondents,a different situation would bepresented but the Meat Cutters is not a party to this case and the General Counsel,acting on behalf of individual complainants, is not bound by its agreementNor do I accept the argument that an order recommending backpay would resultin a windfall to a small group of employees 67 as a sound ground for shunning sucha recommendation.If a small group chooses to assert their rights under the Actand the majority elects to waive them, then any remedial benefits which may flowto the former cannot be characterized a windfall. Such remedy as the Board mightfind effectual in enforcing national labor policy was equally available to all em-ployees similarly situated and the failure of the majority to seek redress,whetherdeliberate or inadvertent,cannot deprive the Charging Parties of their rights.64This period shall run from the time each employee was laid off until he was reemployedor offered reemployment15Respondents'Exhibit No 261Respondents' fifth affirmative defense which asserted the agreement as a bar to thisproceeding has been dismissedI am now considering the agreement only as an equitableargument against a backpay order07Respondents argue that only about 200 of some 7.000 involved in the lockout wouldbenefitThe General Counsel,during the hearing, fixed the number at approximately1,400.This discrepancy I find immaterial. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDI do have some concern about the appropriateness of a backpay order, not ongrounds advanced by Respondents but because I think Respondents at all timesacted in good faith, however mistaken I find them as to the law.When the choice,however, lies between relieving a wrongdoer of the consequences of his conduct orgranting the wronged the traditional remedy, logic and good conscience inevitablydictate the latter choice.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Meat Cutters, the Bakery Workers, and the Teamsters are labor organiza-tions within the meaning of Section 2(5) of the Act.2.Respondents are employers within the meaning of Section 2(2) of the Act.3.By discriminating in regard to the hire and tenure of employment of theiremployees employed in bargaining units represented by the Meat Cutters, Respon-dents have discouraged membership in the Meat Cutters and have engaged in unfairlabor practices within the meaning of Section 8(a)(3) and (1) of the Act.4.By threatening to lock out employees in units represented by the Meat Cutters,Respondents have interfered with, restrained, and coerced their employees in theexercise of the rights guaranteed by Section 7 of the Act.5.Respondents have not discriminated against their employees who were em-ployed in bargaining units represented by the Bakery Workers or the Teamsters6.The aforesaid labor practices are unfair labor practices within themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in this case, I recommend that the Respondents, The Great Atlantic & PacificTea Company, P & C Food Markets, Inc., and American Stores Company, theirofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in District Union Local 1, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, by discriminativelylocking out or laying off any of their employees, or discriminating in any othermanner in regard to their hire and tenure of employment or any term or conditionof employment(b) Threatening their employees with a lockout or layoff in order to force themto accept a multiemployer bargaining unit which has not been established by historyor agreement between them and the bargaining representative of their employees(c) In any like or related manner interfering with, restraining, or coercing theiremployees in the exercise of the rights guaranteed by Section 7 of the Act2Take the following affirmative action in order to effectuate the policies of theAct(a)Make whole all employees employed in bargaining units represented by theMeat Cutters as set forth in the consolidated complaint herein for any loss of paythey may have suffered by reason of the discrimination against them, in the mannerset forth in that section of this report entitled "The Remedy "(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records. social security payment records,timecards, personnel records and reports, and all other records necessary to analyzethe amount of backpay due under this Recommended Order(c)Post at each of their stores in the State of New York as to which violation oftheNational Labor Relations Act has been found herein, copies of the attachedanpropriate notice marked "Appendix " 68Conies of said notice, to be furnished bythe Regional Director of the Third Region, shall. after having been duly signed byauthorized representatives, be posted immediately upon receint thereof, and bemaintained by them for a period of 60 consecutive days thereafter, in conspicuousplaces. including all places where notices to emnlovees are customarily nosted.Reasonable steps shall he taken to insure that said notices are not altered, defaced,or covered by other materials.° If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"In the noticeIf the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be furtheramendedby the substitution of the words "A Decreeof the United States Court of Appeals,Enforcing an Order"for the words"A Decisionand Order." AMERICAN LADY DEPARTMENT STORES393(d) Each shall notify the Regional Director for the Third Region,inwriting,within 20 days from the date of the issuance of this Intermediate Report andRecommendedOrder,what steps it has taken to comply herewith.69(e) It is further recommendedthatthe complaint, as to the following cases, bedismissed:Case No.3-CA-1595Case No. 3-CA-1747-2Case No. 3-CA-1602-1Case No.3-CA-1748Case No. 3-CA-1602-2CaseNo. 3-CA-1603-1CaseNo. 3-CA-1753Case No. 3-CA-1603-2Case No. 3-CA-1605CaseNo. 3-CA-1756"If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Third Region, in writing,within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith."AmericanLadyDepartment StoresandDepartment and VarietyStore ClerksUnion,Local No.170, Retail Clerks InternationalAssociation,AFL-CIO.Case No. 2O-CA-2512.December 12,1963DECISION AND ORDEROn August 14, 1963, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'i The Respondent excepts to the Trial Examiner's finding that Vesteen White,who waslaid off on December 29,1962,was "senior in point of service to two other employees." Itcontends that Connie Castillo who was retained had more seniority.The record showsthatWhite began her employment for the Respondent early in May 1962 when the Re-spondent purchased the men's department from its previous owner and took over its per-sonnel. 'Castillo began her employment in January 1962 as a regular part-time employeein the women's department.A few weeks after the Respondent took over the men's depart-ment Castillo was transferred to that department as a'full-time employee.Thus,it appearsthat while White had more seniority on a departmental basis, she was junior to Castillo onthe overall basis.Goldstone's testimony shows that the length of service of an employeefar the Company was notthe sole and controlling factor in the selection of employees forthe layoff.Other factors also were considered.As White admittedly was an "excellent"145 NLRB No. 45.